EXECUTION VERSION






creditagreementexecut_image1.gif [creditagreementexecut_image1.gif]
CREDIT AGREEMENT
dated as of
November 30, 2017,
among
KLA-TENCOR CORPORATION,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIBANK, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents
DBS BANK LTD.,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
THE BANK OF NOVA SCOTIA,
SUNTRUST BANK,
and
U.S. BANK NATIONAL ASSOCIATION
as Documentation Agents
___________________________
JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
CITIGROUP GLOBAL MARKETS INC.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
WELLS FARGO SECURITIES, LLC 
as Joint Lead Arrangers and Joint Bookrunners


 










--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01.
Defined Terms    1

SECTION 1.02.
Classification of Loans and Borrowings    24

SECTION 1.03.
Terms Generally    24

SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations    24

ARTICLE II

The Credits
SECTION 2.01.
Commitments    25

SECTION 2.02.
Loans and Borrowings    26

SECTION 2.03.
Requests for Borrowings    26

SECTION 2.04.
Funding of Borrowings    27

SECTION 2.05.
Interest Elections    28

SECTION 2.06.
Termination and Reduction of Commitments    29

SECTION 2.07.
Repayment of Loans; Evidence of Debt    29

SECTION 2.08.
Prepayment of Loans    30

SECTION 2.09.
Fees    30

SECTION 2.10.
Interest    31

SECTION 2.11.
Alternate Rate of Interest    31

SECTION 2.12.
Increased Costs    33

SECTION 2.13.
Break Funding Payments    34

SECTION 2.14.
Taxes    34

SECTION 2.15.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs    38

SECTION 2.16.
Mitigation Obligations; Replacement of Lenders    40

SECTION 2.17.
Defaulting Lenders    41

SECTION 2.18.
Increase of Commitments    41

SECTION 2.19.
Extension of Commitments    43

ARTICLE III

Representations and Warranties
SECTION 3.01.
Organization; Powers    44

SECTION 3.02.
Authorization; Enforceability    44

SECTION 3.03.
Governmental Approvals; Absence of Conflicts    44

SECTION 3.04.
Financial Condition; No Material Adverse Change    45

SECTION 3.05.
Properties    45

SECTION 3.06.
Litigation and Environmental Matters    46



i





--------------------------------------------------------------------------------




SECTION 3.07.
Compliance with Laws and Agreements    46

SECTION 3.08.
Investment Company Status    47

SECTION 3.09.
Taxes    47

SECTION 3.10.
ERISA    47

SECTION 3.11.
Subsidiaries    47

SECTION 3.12.
Solvency    47

SECTION 3.13.
Disclosure    48

SECTION 3.14.
Federal Reserve Regulations    48

SECTION 3.15.
EEA Financial Institutions    48

ARTICLE IV

Conditions
SECTION 4.01.
Effective Date    48

SECTION 4.02.
Each Credit Event    49

ARTICLE V

Affirmative Covenants
SECTION 5.01.
Financial Statements and Other Information    50

SECTION 5.02.
Notices of Material Events    51

SECTION 5.03.
Existence; Conduct of Business    52

SECTION 5.04.
Payment of Obligations and Taxes    52

SECTION 5.05.
Maintenance of Properties and Rights    52

SECTION 5.06.
Insurance    53

SECTION 5.07.
Books and Records; Inspection and Audit Rights    53

SECTION 5.08.
Compliance with Laws    53

SECTION 5.09.
Use of Proceeds    53

SECTION 5.10.
Guarantee Requirement    54

ARTICLE VI

Negative Covenants
SECTION 6.01.
Indebtedness of Subsidiaries    54

SECTION 6.02.
Liens    55

SECTION 6.03.
Sale/Leaseback Transactions    57

SECTION 6.04.
Fundamental Changes; Business Activities    57

SECTION 6.05.
Transactions with Affiliates    58

SECTION 6.06.
Restrictive Agreements    58

SECTION 6.07.
Interest Expense Coverage Ratio    59

SECTION 6.08.
Leverage Ratio    59

ARTICLE VII

Events of Default


ii





--------------------------------------------------------------------------------




ARTICLE VIII

The Administrative Agent
ARTICLE IX

Miscellaneous
SECTION 9.01.
Notices    66

SECTION 9.02.
Waivers; Amendments    67

SECTION 9.03.
Expenses; Indemnity; Damage Waiver    69

SECTION 9.04.
Successors and Assigns    71

SECTION 9.05.
Survival    74

SECTION 9.06.
Counterparts; Integration; Effectiveness    75

SECTION 9.07.
Severability    75

SECTION 9.08.
Right of Setoff    75

SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process    76

SECTION 9.10.
WAIVER OF JURY TRIAL    76

SECTION 9.11.
Headings    77

SECTION 9.12.
Confidentiality    77

SECTION 9.13.
Interest Rate Limitation    78

SECTION 9.14.
Release of Guarantees    78

SECTION 9.15.
USA PATRIOT Act Notice; Know Your Customer Requirements    78

SECTION 9.16.
No Fiduciary Relationship    79

SECTION 9.17.
Non-Public Information    79

SECTION 9.18.
Authorization to Distribute Certain Materials to Public-Siders    79

SECTION 9.19.
Excluded Swap Obligations    79

SECTION 9.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    81





iii





--------------------------------------------------------------------------------






SCHEDULES:
Schedule 2.01        —    Commitments        
EXHIBITS:
Exhibit A
—
Form of Assignment and Assumption
Exhibit B
—
Form of Borrowing Request
Exhibit C
—
Form of Interest Election Request
Exhibit D
—
Form of Guarantee Agreement
Exhibit E-1
—
Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes
Exhibit E-2
—
Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes
Exhibit E-3
—
Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes
Exhibit E-4
—
Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes











iv





--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of November 30, 2017, among KLA-TENCOR CORPORATION, a
Delaware corporation; the LENDERS party hereto; and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Acquisition” means any acquisition, or series of related acquisitions, of
property that constitutes (a) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (b) all or
substantially all of the Equity Interests in a Person.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls, is Controlled by or is under common Control
with the Person specified; provided that for purposes of Section 6.05, the term
“Affiliate” also means any Person that directly or indirectly beneficially owns
Equity Interests in the Person specified representing 10% or more of the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in the Person specified.
“Aggregate Commitment” means the sum of the Commitments of all the Lenders.
“Aggregate Exposure” means the sum of the Exposures of all the Lenders.









--------------------------------------------------------------------------------

2




“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1% per annum. For purposes
of clause (c) above, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate (or, in the event the LIBO Screen Rate is not available for
such maturity of one month, the Interpolated Screen Rate) at approximately 11:00
a.m., London time, on such day for deposits in dollars with a maturity of one
month; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.11 hereof, then the Alternate Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Alternate Base
Rate shall be less than zero, such rate shall be deemed to be zero for all
purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Affiliates from time to
time concerning or relating to bribery, corruption or money laundering.
“Applicable Percentage” means at any time, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time. If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any Loan that is an ABR
Loan or a Eurocurrency Loan, or with respect to the commitment fees payable in
respect of the Commitments hereunder, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurocurrency Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Ratings in effect on such date:


Category


Ratings


Commitment Fee Rate (% per annum)
Eurocurrency Spread
(% per annum)
ABR Spread
(% per annum)
I
A3 or higher by Moody’s;
A- or higher by S&P
0.100
1.000
0.000
II
Baa1 by Moody’s;
BBB+ by S&P
0.125
1.125
0.125
III
Baa2 by Moody’s;
BBB by S&P
0.150
1.250
0.250
IV
Baa3 by Moody’s;
BBB- by S&P
0.200
1.500
0.500
V
Ba1 or lower by Moody’s;
BB+ or lower by S&P
0.250
1.750
0.750










--------------------------------------------------------------------------------

3




For purposes of the foregoing, (a) if the Ratings shall fall within different
Categories, the applicable Category shall be that in which the higher of the
Ratings shall fall unless the Ratings differ by two or more Categories, in which
case the applicable Category shall be that one level below the Category
corresponding to the higher Rating, (b) if either Rating Agency shall not have a
Rating in effect (other than by reason of the circumstances referred to in the
last sentence of this definition), such Rating Agency shall be deemed to have a
Rating in Category V, and (c) if any Rating shall be changed (other than as a
result of a change in the rating system of the applicable Rating Agency), such
change shall be effective as of the date on which it is first announced by the
Rating Agency making such change. Each change in the Applicable Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of either Rating Agency shall change, or if either Rating
Agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Required Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of a
Rating from such Rating Agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the Rating
most recently in effect prior to such change or cessation.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Citigroup Global Markets Inc., Bank of Tokyo-Mitsubishi UFJ, Ltd.
and Wells Fargo Securities, LLC, in their capacities as the joint lead arrangers
and joint bookrunners for the credit facility provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Attributable Debt” means, with respect to any Sale/Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale/Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such Sale/









--------------------------------------------------------------------------------

4




Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.









--------------------------------------------------------------------------------

5




“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03, which shall be, in the case of any such written request, in
the form of Exhibit B or any other form approved by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“CFC” means a “controlled foreign corporation” for the purposes of Section 957
of the Code.
A “Change in Control” shall be deemed to have occurred if (a) any Person or
group of Persons shall have acquired beneficial ownership of more than 35% of
the outstanding Voting Shares of the Company (within the meaning of
Section 13(d) or 14(d) of the Exchange Act and the applicable rules and
regulations thereunder), or (b) during any period of 12 consecutive months,
commencing on or after the Effective Date, individuals who on the first day of
such period were directors of the Company (together with any replacement or
additional directors who were nominated, elected or appointed (either by a
specific vote or by approval by such directors of a proxy statement in which
such member was named as a nominee for election as a director), or otherwise
approved prior to their election, by a majority of directors then in office)
cease to constitute a majority of the Board of Directors of the Company.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii)









--------------------------------------------------------------------------------

6




all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.
“Charges” has the meaning set forth in Section 9.13.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.06, (b) increased pursuant
to Section 2.18 or (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$750,000,000.
“Commitment Increase” has the meaning assigned to such term in Section 2.18(a).
“Commitment Letter” means the Commitment Letter dated November 3, 2017, among
the Company, JPMorgan Chase Bank, N.A., Bank of America, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Bank, National Association and Wells
Fargo Securities, LLC.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 9.01, including through the Platform.
“Company” means KLA-Tencor Corporation, a Delaware corporation.
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated November 6, 2017 relating to the credit facility provided for
herein.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.









--------------------------------------------------------------------------------

7




“Consenting Lender” has the meaning assigned to such term in Section 2.19.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum for such period of (i) Consolidated
Interest Expense, (ii) consolidated income tax expense, (iii) all amounts
attributable to depreciation and amortization, (iv) all other non-cash charges
(provided that any cash payment made with respect to any non-cash charge added
back in computing Consolidated EBITDA for any prior period, or that would have
been added back had this Agreement been in effect during such prior period,
shall be subtracted in computing Consolidated EBITDA for the period in which
such cash payment is made), (v) expense arising from the early extinguishment of
debt, (vi) cash restructuring, severance and similar charges, including costs
associated with discontinued operations or exiting businesses, in an aggregate
amount not in excess of $50,000,000 in any period of four fiscal quarters, (vii)
other extraordinary, unusual or non-recurring cash charges and (viii) non-cash
stock compensation, and minus (b) without duplication and to the extent included
in determining such Consolidated Net Income, any non-cash items or any
extraordinary, unusual or non-recurring items increasing Consolidated Net Income
for such period, all determined on a consolidated basis in accordance with GAAP.
For the purposes of calculating Consolidated EBITDA for any period, if at any
time during such period the Company or any Subsidiary shall have made any
Acquisition or Disposition, Consolidated EBITDA for such period shall be
determined giving pro forma effect thereto in accordance with Section 1.04(b).
“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of the Company and its Subsidiaries determined in accordance with GAAP
(including imputed interest under Capital Leases and all debt discount and
expense amortized in such period) but excluding (i) the effect of any
mark-to-market valuation or revaluation of any debt (including the effect of any
related hedge agreement) and (ii) expense arising from the early extinguishment
of debt to the extent otherwise includable in interest expense. For the purposes
of calculating Consolidated Interest Expense for any period, if at any time
during such period the Company or any Subsidiary shall have made any Acquisition
or Disposition, Consolidated Interest Expense for such period shall be
determined giving pro forma effect thereto and to any related incurrence or
repayment of Indebtedness in accordance with Section 1.04(b).
“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Subsidiaries for such period, determined in accordance with
GAAP.
“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Company and the Subsidiaries (minus applicable reserves) determined on a
consolidated basis in accordance with GAAP minus (b) the sum of (i) current
liabilities of the Company and the Subsidiaries, except for current maturities
of long-term Indebtedness and obligations under capital leases and (ii) goodwill
and other intangible assets of the Company and the Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP, all









--------------------------------------------------------------------------------

8




as reflected in the consolidated financial statements of the Company most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the first delivery of such financial
statements, the consolidated financial statements of the Company referred to in
Section 3.04(a)).
“Consolidated Total Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) Indebtedness under this Agreement, (b) Indebtedness
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (c) Capital Lease Obligations, (d) any other Indebtedness that
would be reflected in the “Long-Term Debt” line of a consolidated balance sheet
of the Company prepared in accordance with the Company’s normal practices and
(e) the current portion of any Indebtedness referred to in the preceding clause
(d), all determined in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Credit Party” means the Administrative Agent and each Lender.
“Declining Lender” has the meaning assigned to such term in Section 2.19.
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (not otherwise
waived in accordance with the terms hereof) (specifically identified in such
writing, including, if applicable, by reference to a specific Default) has not
been satisfied, (b) has notified the Company or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent made in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) has become, or









--------------------------------------------------------------------------------

9




is a subsidiary of a Person that has (i) become, the subject of a Bankruptcy
Event or (ii) become the subject of a Bail-In Action.
“Disclosure Letter” means the disclosure letter, dated as of the Effective Date,
delivered by the Company to the Administrative Agent and the Lenders.
“Disposition” means any sale, transfer or other disposition, or series of
related sales, transfers, or dispositions, of property that constitutes (a)
assets comprising all or substantially all or any significant portion of a
business or operating unit of a business, or (b) all or substantially all of the
Equity Interests in a Person.
“Documentation Agents” means the Persons identified as such on the cover page of
this Agreement.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Effectiveness Anniversary” has the meaning assigned to such term in
Section 2.19.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, the Company or any subsidiary or other Affiliate of the Company.
“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by any Governmental Authority
and relating in any way









--------------------------------------------------------------------------------

10




to the environment, to preservation or reclamation of natural resources, to the
management, Release or threatened Release of any Hazardous Material or to
related health or safety matters.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), of the
Company directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of conversion,
Indebtedness that is convertible into any such Equity Interests, cash or a
combination thereof).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or (h) the receipt by the Company or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Company or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in









--------------------------------------------------------------------------------

11




reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning set forth in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that otherwise are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in such Loan or Commitment (other than pursuant to an assignment
request by the Company under Section 2.16(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, as the case may be, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(f) or Section 2.14(h) and (d)
any Taxes imposed under FATCA. For purposes of this definition, a Lender shall
be deemed to have acquired its interest in any Loan at the time it acquired the
Commitment pursuant to which it made such Loan.
“Existing Credit Agreement” means the Credit Agreement dated as of November 14,
2014, among the Company, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent.
“Existing Maturity Date” has the meaning assigned to such term in Section 2.19.
“Exposure” means, with respect to any Lender at any time, the aggregate
outstanding principal amount of such Lender’s Loans at such time.









--------------------------------------------------------------------------------

12




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code or any
fiscal or regulatory legislation, rules or official practices adopted pursuant
to any such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“Fee Letters” means (a) the Fee Letter dated November 3, 2017, between the
Company and JPMorgan Chase Bank, N.A., (b) the Fee Letter dated November 3,
2017, among the Company, Bank of America, N.A. and Merrill Lynch, Pierce Fenner
& Smith Incorporated, (c) the Fee Letter dated November 3, 2017, among the
Company, Citibank, N.A. and Citigroup Global Markets Inc., (d) the Fee Letter
dated November 3, 2017, between the Company and The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and (e) the Fee Letter dated November 3, 2017, between the Company and
Wells Fargo Securities, LLC.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.
“FSHCO” means any Domestic Subsidiary that has no material assets other than the
Equity Interests of, or obligations owed by, (i) Foreign Subsidiaries that are
CFCs or (ii) entities otherwise described in this definition.
“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision of any thereof, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of









--------------------------------------------------------------------------------

13




or pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business or
customary indemnification obligations. The amount, as of any date of
determination, of any Guarantee shall be the principal amount outstanding on
such date of the Indebtedness or other obligation guaranteed thereby (or, in the
case of (i) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (ii) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (i), pursuant to such terms
or, in the case of clause (ii), reasonably and in good faith by the chief
financial officer of the Company)).
“Guarantee Agreement” means the Guarantee Agreement among the Loan Parties and
the Administrative Agent, substantially in the form of Exhibit D, together with
all supplements thereto.
“Guarantee Requirement” means, at any time, that the Guarantee Agreement (or a
supplement referred to in Section 4.13 thereof) shall have been executed by the
Company, each Material Subsidiary (other than (a) a Foreign Subsidiary, (b) a
Domestic Subsidiary that is a subsidiary of a Foreign Subsidiary, (c) a Domestic
Subsidiary that is not a wholly-owned Subsidiary, (d) a FSHCO or (e) any
Securitization Subsidiary) existing at such time, shall have been delivered to
the Administrative Agent and shall be in full force and effect; provided, that
if the Company shall acquire any Subsidiary that is required to become a party
to the Guarantee Agreement, or if any Domestic Subsidiary not previously
required to become a party to the Guarantee Agreement shall become subject to
such requirement, the Guarantee Requirement shall be deemed satisfied as to such
Subsidiary so long as such Subsidiary shall become a party to the Guarantee
Agreement within 30 days (or such longer period as may be agreed by the
Administrative Agent) after such acquisition or change in status.
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos









--------------------------------------------------------------------------------

14




or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedging Agreement. The
amount of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Increase Effective Date” has the meaning assigned to such term in
Section 2.18(b).
“Increasing Lender” has the meaning assigned to such term in Section 2.18(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (excluding customer advance payments, deposits and credits), (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person
(excluding accounts payable incurred in the ordinary course of business),
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) current accounts payable incurred in the
ordinary course of business, (ii) deferred compensation payable to directors,
officers or employees and (iii) any purchase price adjustment or earnout
incurred in connection with an acquisition, except to the extent that the amount
payable pursuant to such purchase price adjustment or earnout is past due),
(e) all Capital Lease Obligations of such Person, (f) the maximum aggregate
amount of all letters of credit and letters of guaranty in respect of which such
Person is an account party, (g) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (h) all obligations of such
Person in respect of Securitization Transactions of such Person, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, and (j) all Guarantees by such
Person of Indebtedness of others. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is directly liable
therefor as a result of such Person’s ownership









--------------------------------------------------------------------------------

15




interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Initial Loans” has the meaning assigned to such term in Section 2.18(b).
“Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters of the Company, the ratio of (a) Consolidated EBITDA to (b)
Consolidated Interest Expense, in each case for such period.
“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.05, which shall be, in the
case of any such written request, in the form of Exhibit C or any other form
approved by the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part (and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest
Period).
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, the rate per annum that results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable









--------------------------------------------------------------------------------

16




LIBO Screen Rate for the shortest maturity for which a LIBO Screen Rate is
available that is longer than such Interest Period, in each case at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“IRS” means the United States Internal Revenue Service.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.
“Leverage Increase Election” has the meaning specified in Section 6.08.
“Leverage Increase Period” has the meaning specified in Section 6.08.
“Leverage Increase Termination Notice” has the meaning specified in
Section 6.08.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
(a) if no LIBO Screen Rate shall be available at such time for such Interest
Period but LIBO Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, then the “LIBO Rate” for such Interest Period
shall be Interpolated Screen Rate and (b) if the LIBO Rate, determined as set
forth above, shall be less than zero, such rate shall be deemed to be zero for
all purposes of this Agreement.
“LIBO Screen Rate” means, for any date and time, with respect to any
Eurocurrency Borrowing for any Interest Period, or with respect to any
determination of the Alternate Base Rate pursuant to clause (c) of the
definition thereof, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in dollars (for delivery on the first day of such
Interest Period) for a period equal in length to such Interest Period as
displayed on the Bloomberg screen page that displays such rate or, in the event
such rate does not appear on a page of the Bloomberg screen, on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent from time to time in its reasonable
discretion.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement or title









--------------------------------------------------------------------------------

17




retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.
“Loan Documents” means this Agreement, the Guarantee Agreement and, except for
purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.07(c).
“Loan Parties” means the Company and each Subsidiary Guarantor.
“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.
“Material Adverse Effect” means an event or condition that has had, or could
reasonably be expected to have, a material adverse effect on (a) the business,
assets, liabilities, operations or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform their payment obligations under the Loan
Documents or (c) the rights of or benefits available to the Lenders under the
Loan Documents.
“Material Indebtedness” means Indebtedness (other than under the Loan
Documents), or net obligations in respect of one or more Hedging Agreements, of
any one or more of the Company and the Subsidiaries in an aggregate outstanding
principal amount of $75,000,000 or more.
“Material Subsidiary” means each Subsidiary (a) the consolidated total assets of
which equal 5% or more of the consolidated total assets of the Company or
(b) the consolidated revenues of which equal 5% or more of the consolidated
revenues of the Company, in each case as of the end of or for the most recent
period of four consecutive fiscal quarters of the Company for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the first delivery of any such financial statements, as of the end of or for
the period of four consecutive fiscal quarters of the Company most recently
ended prior to the date of this Agreement).
“Maturity Date” means November 30, 2022, or any later date to which the Maturity
Date may be extended pursuant to Section 2.19.
“Maximum Rate” has the meaning set forth in Section 9.13.
“MNPI” means material information concerning the Company, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act.For
purposes of this definition, “material information” means information concerning
the Company, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.









--------------------------------------------------------------------------------

18




“Moody’s” means Moody’s Investors Service Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Notes” means any promissory note issued by the Company pursuant to Section
2.07(c).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement.
“Obligations” has the meaning set forth in the Guarantee Agreement.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by









--------------------------------------------------------------------------------

19




the NYFRB as set forth on its public website from time to time) and published on
the next succeeding Business Day by the NYFRB as an overnight bank funding rate
(from and after such date as the NYFRB shall commence to publish such composite
rate).
“Participant Register” has the meaning set forth in Section 9.04(c)(ii).
“Participants” has the meaning set forth in Section 9.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Liens” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 45 days or are being contested in good faith
by appropriate proceedings;
(c)    pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(d)    pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;









--------------------------------------------------------------------------------

20




(g)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;
(h)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;
(i)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and
(k)    Liens that are contractual rights of set-off;
provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness, other than Liens referred to clauses (c) and (d) above securing
letters of credit, bank guarantees or similar instruments.
“Permitted Securitization Transaction” means a Securitization Transaction that
is permitted by Article VI hereof.
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 9.01(d).
“Preferred Stock” means any class of Equity Interests of a Person that is
preferred over any other class of Equity Interests of such Person as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such Person.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office









--------------------------------------------------------------------------------

21




in New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
"Principal Amount" means the principal amount of Indebtedness issued under a
Note.
“Rating Agencies” shall mean Moody’s and S&P.
“Ratings” means the ratings from time to time established by the Rating Agencies
for senior, unsecured, non-credit-enhanced (other than by Guarantees of
Subsidiary Guarantors) long-term debt of the Company, or, if there shall be no
outstanding senior, unsecured, non-credit-enhanced long-term debt of the
Company, the long-term company, issuer or similar ratings established by the
Rating Agencies for the Company.
“Recipient” means the Administrative Agent, any Lender or any combination
thereof (as the context requires).
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Removal Effective Date” has the meaning set forth in Article VIII.
“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the aggregate Exposures and
unused Commitments at such time.
“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer and the chief legal officer of such
Person.
“S&P” means Standard & Poor’s Financial Services LLC, a division of S&P Global
Inc., and any successor to its rating agency business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.









--------------------------------------------------------------------------------

22




“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions (at the date of this Agreement, the
Crimea region of the Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, Her Majesty’s
Treasury of the United Kingdom, the European Union or any European Union member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any Person or Persons described in the
preceding clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933.
“Securitization Assets” means accounts receivable, payment intangibles, chattel
paper, promissory notes, letters of credit (or similar instruments) and other
rights to payment, in each case subject to a Permitted Securitization
Transaction, and interests in merchandise or goods (the sale or lease which gave
rise to such receivable, right to payment, promissory notes or letter of credit
(or similar instrument)), related contractual rights, instruments, general
intangibles, guarantees, insurance proceeds and collections and all other
related assets, in each case of a type customarily transferred or in respect of
which a security interest is customarily granted in connection with any such
securitization, all proceeds of the foregoing, and any Equity Interests in any
Securitization Subsidiary.
“Securitization Subsidiary” means a Subsidiary of the Company that is a special
purpose vehicle that has been established for the sole purpose of facilitating a
financing under a Permitted Securitization Transaction.
“Securitization Transaction” means any transfer by the Company or any Subsidiary
of Securitization Assets or interests therein (a) to a trust, partnership,
corporation, limited liability company or other entity, which transfer is funded
in whole or in part, directly or indirectly, by the incurrence or issuance by
the transferee or a successor transferee of Indebtedness or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such accounts receivable or interests therein, or (b) directly to
one or more investors or other purchasers. The “amount” or “principal amount” of
any Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in the first sentence of this definition or, if there shall be no such principal
or stated amount, the uncollected amount of the accounts receivable, promissory
notes, or letters of credit (or similar instruments) or interests therein









--------------------------------------------------------------------------------

23




transferred pursuant to such Securitization Transaction, net of any such
accounts receivable, promissory notes, letters of credit (or similar
instruments) or interests therein that have been written off as uncollectible.
“Senior Notes” means the 3.375% Senior Notes due 2019, 4.125% Senior Notes due
2021, 4.650% Senior Notes due 2024 and 5.650% Senior Notes due 2034, in an
aggregate initial principal amount of $2,250,000,000, issued by the Company
pursuant to the Senior Notes Indenture.
“Senior Notes Indenture” means the Indenture dated November 6, 2014, between the
Company and Wells Fargo Bank, National Association, as trustee.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.18(b).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
Person of which Equity Interests representing more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held by the
parent.
“Subsidiary” means any subsidiary of the Company.
“Subsidiary Guarantor” means any Subsidiary that shall be a party to the
Guarantee Agreement.
“Syndication Agents” means the Persons identified as such on the cover page of
this Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.









--------------------------------------------------------------------------------

24




“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans on
the Effective Date and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.14(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Voting Shares” shall mean, as to a particular corporation or other Person,
outstanding shares of stock or other Equity Interests of any class of such
Person entitled to vote in the election of directors, or otherwise to
participate in the direction of the management and policies, of such Person,
excluding shares or Equity Interests entitled so to vote or participate only
upon the happening of some contingency.
“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such term is
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter









--------------------------------------------------------------------------------

25




forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal, tangible and intangible assets and properties.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified, and all references to any statute shall be
construed as referring to all rules, regulations, rulings and official
interpretations promulgated or issued thereunder having the force of law, (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.
SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations. (a)  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Company, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (A) without giving effect to (x) any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to value any Indebtedness at “fair value”, as defined
therein, or (y) any other accounting principle that results in any Indebtedness
being reflected on a balance sheet at an amount less than the stated principal









--------------------------------------------------------------------------------

26




amount thereof (or, in the case of Indebtedness issued at a discount (other than
an underwriting discount) to stated principal amount, the issue price thereof
plus accreted discount), (B) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) (and related
interpretations) to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof, and (C) without giving effect to
any change in accounting for leases pursuant to GAAP resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on the date hereof.
(a)    All pro forma computations required to be made hereunder giving effect to
any Acquisition, Disposition or other transaction shall be calculated after
giving pro forma effect thereto as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Company from time to time during
the Availability Period in dollars in an aggregate principal amount that will
not result in such Lender’s Exposure exceeding such Lender’s Commitment or the
Aggregate Exposure exceeding the Aggregate Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Loans.
SECTION 2.02.    Loans and Borrowings. (a)  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.









--------------------------------------------------------------------------------

27




(a)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Company may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Company to repay
such Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 (or such greater number as may be agreed to by the
Administrative Agent) Eurocurrency Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Company shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Company
shall notify the Administrative Agent of such request by telephone or email
(a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing
(or, in the case of any Eurocurrency Borrowing to be made on the Effective Date,
such shorter period of time as may be agreed to by the Administrative Agent) or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the day of the proposed Borrowing. Each such telephonic or email
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile transmission to the Administrative Agent of an executed
written Borrowing Request. Each such telephonic, emailed and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and









--------------------------------------------------------------------------------

28




(v)    the location and number of the account of the Company to which funds are
to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Company shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Funding of Borrowings. (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Company by promptly remitting the amounts so received, in like funds, to
an account of the Company.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Company, the interest rate applicable to ABR Loans. If
the Company and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Company the amount of such interest paid by the Company for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Company shall be without prejudice to any claim the Company may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
SECTION 2.05.    Interest Elections. (a)  Each Borrowing initially shall be of
the Type and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Company may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may









--------------------------------------------------------------------------------

29




elect Interest Periods therefor, all as provided in this Section. The Company
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(a)    To make an election pursuant to this Section, the Company shall notify
the Administrative Agent of such election by telephone or email by the time that
a Borrowing Request would be required under Section 2.03 if the Company were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic or email Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile transmission to the Administrative Agent of an executed
written Interest Election Request. Each telephonic, email and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.
(b)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(c)    If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Article VII has occurred and is continuing with
respect the Company, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required









--------------------------------------------------------------------------------

30




Lenders, has notified the Company of the election to give effect to this
sentence on account of such other Event of Default, then, in each such case, so
long as such Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.
SECTION 2.06.    Termination and Reduction of Commitments. (a)  Unless
previously terminated, the Commitments shall automatically terminate on the
Maturity Date.
(a)    The Company may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Aggregate Exposure would exceed the Aggregate
Commitment.
(b)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination or reduction
of the Commitments under paragraph (b) of this Section may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
SECTION 2.07.    Repayment of Loans; Evidence of Debt. (a)  The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.
(a)    The records maintained by the Administrative Agent and the Lenders shall,
to the extent they are not inconsistent with the records maintained by the
Administrative Agent pursuant to Section 9.04(b)(iv) and absent manifest error,
be prima facie evidence of the existence and amounts of the obligations of the
Company in respect of the Loans, interest and fees due or accrued hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of the Company to pay any amounts due hereunder in accordance with the terms of
this Agreement.
(b)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form









--------------------------------------------------------------------------------

31




approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.
SECTION 2.08.    Prepayment of Loans. (a)  The Company shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.
(a)    Prior to any prepayment of Borrowings under this Section, the Company
shall specify the Borrowing or Borrowings to be prepaid, in the notice of such
prepayment delivered pursuant to paragraph (c) of this Section.
(b)    The Company shall notify the Administrative Agent by telephone or email
(confirmed by hand delivery or facsimile transmission) of any optional
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment, and (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid; provided that if a notice of optional prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10.
SECTION 2.09.    Fees. (a)  The Company agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the date hereof to but excluding the date
on which such Commitment terminates. Accrued commitment fees in respect of the
Commitments shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(a)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.









--------------------------------------------------------------------------------

32




(b)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.
SECTION 2.10.    Interest. (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Company hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of a Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.11.    Alternate Rate of Interest. (a)  If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or









--------------------------------------------------------------------------------

33




(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurocurrency Borrowing for such Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders as promptly as practicable and, subject
to paragraph (b) of this Section, until the Administrative Agent notifies the
Company and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective, and such Borrowing shall be continued as an ABR Borrowing,
and (ii) any Borrowing Request for a Eurocurrency Borrowing shall be treated as
a request for an ABR Borrowing.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) of this Section have arisen and such circumstances are unlikely
to be temporary or (ii) the circumstances set forth in clause (a)(i) have not
arisen but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to that based on the LIBO Screen Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans of the applicable currency and Type at such time,
and shall enter into an amendment to the Loan Documents to reflect such
alternate rate of interest and such other related changes to the Loan Documents
as the Administrative Agent may determine to be appropriate (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate). Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to the Loan Documents so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this paragraph (b) (but,
in the case of the circumstances described in clause (ii) of the first sentence
of this Section 2.11(b), only to the extent the LIBO Screen Rate is not
available or published at such time on a current basis), clauses (i) and (ii) of
paragraph (a) of this Section shall be applicable. Notwithstanding the
foregoing, if any alternate rate of interest established pursuant to this
paragraph (b) (without giving effect to the Applicable Rate or any alternative
spread that may have been agreed upon over the applicable Lenders’ deemed cost
of funds) shall be less than zero, such rate shall be deemed to be zero for all
purposes of this Agreement.
SECTION 2.12.    Increased Costs. (a)  If any Change in Law shall:









--------------------------------------------------------------------------------

34




(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender or other Recipient, the Company will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient for such additional
costs or expenses incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then, from time to time upon request of such Lender, the Company
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, and the basis therefor as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered









--------------------------------------------------------------------------------

35




more than 180 days prior to the date that such Lender notifies the Company of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s intention to claim compensation therefor; provided further,
that if the Change in Law giving rise to such increased costs, expenses or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Company (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.16, then, in any such event, the Company shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable thereto), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid if it were to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market. A certificate of any Lender delivered to
the Company and setting forth in reasonable detail any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be conclusive
absent manifest error. The Company shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.
SECTION 2.14.    Taxes. (a)  Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding for
Indemnified Taxes has been made (including such deductions and withholdings for
Indemnified Taxes applicable to additional sums payable under this Section 2.14)
the applicable Recipient receives an amount equal









--------------------------------------------------------------------------------

36




to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.
(a)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(b)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify
within 10 days after demand therefor (i) the Administrative Agent for any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) the Administrative Agent and the Loan Parties as applicable, for any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c)(ii) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(e)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan









--------------------------------------------------------------------------------

37




Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;









--------------------------------------------------------------------------------

38




(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may









--------------------------------------------------------------------------------

39




be necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    The Administrative Agent shall deliver to the Company on or before the
Closing Date (and from time to time thereafter upon the reasonable request of
the Company) executed originals of IRS Form W-9.
(h)    For purposes of this Section 2.14 the term “applicable law” includes
FATCA.
SECTION 2.15.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)  The Company shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 12:00 noon, New York City time), on the date when due, in immediately
available funds, without









--------------------------------------------------------------------------------

40




any defense, setoff, recoupment or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to such account as
may be specified by the Administrative Agent, except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied towards payment of the amounts
then due hereunder ratably among the parties entitled thereto, in accordance
with the amounts then due to such parties.
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the amount of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any Person that is an Eligible Assignee (as
such term is defined herein from time to time). The Company consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Company rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Company in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Company will not make such
payment, the Administrative









--------------------------------------------------------------------------------

41




Agent may assume that the Company has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Company has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations in
respect of such payment until all such unsatisfied obligations have been
discharged.
SECTION 2.16.    Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests compensation under Section 2.12, or if the Company is required
to pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall (at the request of the Company) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.
(a)    If (i) any Lender requests compensation under Section 2.12, (ii) the
Company is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, (iii) any Lender has become a Defaulting Lender, (iv) any Lender
has become a Declining Lender or (v) any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination that under Section 9.02
requires the consent of all the Lenders (or all the affected Lenders) and with
respect to which the Required Lenders shall have granted their consent, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.12 or 2.14) and obligations under this Agreement
and the other Loan Documents (or, in the case of any such assignment and
delegation resulting from a failure to provide a consent, all its interests,
rights and obligations under this Agreement and the other Loan Documents as a
Lender) to









--------------------------------------------------------------------------------

42




an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Company shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, delayed or conditioned,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and accrued fees and all other amounts
payable to it hereunder from the assignee (in the case of such principal and
accrued interest and fees) or the Company (in the case of all other amounts),
(C) in the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments, (D) such assignment does not conflict with applicable law, (E) in the
case of any such assignment and delegation by a Declining Lender, the assignee
shall have agreed to the requested extension of the Maturity Date and (F) in the
case of any such assignment and delegation resulting from the failure to provide
a consent, the assignee shall have given such consent and, as a result of such
assignment and delegation and any contemporaneous assignments and delegations
and consents, the applicable amendment, waiver, discharge or termination can be
effected. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Company to require such assignment
and delegation have ceased to apply. Each party hereto agrees that an assignment
and delegation required pursuant to this paragraph may be effected pursuant to
an Assignment and Assumption executed by the Company, the Administrative Agent
and the assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.
SECTION 2.17.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    commitment fees shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.09(a);
(b)    the Commitment and Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof; and
(c)    in the event that the Administrative Agent and the Company each agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine to be
necessary in order for such Lender to hold such Loans in accordance with its









--------------------------------------------------------------------------------

43




Applicable Percentage, and such Lender shall thereupon cease to be a Defaulting
Lender (but shall not be entitled to receive any fees accrued during the period
when it was a Defaulting Lender, and all amendments, waivers or modifications
effected without its consent in accordance with the provisions of Section 9.02
and this Section during such period shall be binding on it).
SECTION 2.18.    Increase of Commitments. (a)  The Company may on one or more
occasions, by written notice to the Administrative Agent, executed by the
Company and one or more financial institutions (any such financial institution
referred to in this Section being called an “Increasing Lender”), which may
include any Lender, cause new Commitments to be extended by the Increasing
Lenders or cause the existing Commitments of the Increasing Lenders to be
increased, as the case may be (any such extension or increase, a “Commitment
Increase”), in an amount for each Increasing Lender set forth in such notice;
provided that (i) the aggregate amount of all Commitment Increases effected
pursuant to this paragraph shall not exceed $250,000,000, (ii) each Increasing
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent and the Company (in each case not to be unreasonably
withheld or delayed), (iii) each Increasing Lender, if not already a Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed accession agreement in a form
reasonably satisfactory to the Administrative Agent and the Company and (iv) no
Lender shall be required to participate in any Commitment Increase. New
Commitments and increases in Commitments shall, subject to the terms and
conditions of this Section, become effective on the date specified in the
applicable notice delivered pursuant to this paragraph. Upon the effectiveness
of any accession agreement to which any Increasing Lender is a party, such
Increasing Lender shall thereafter be deemed to be a party to this Agreement and
shall be entitled to all rights, benefits and privileges, and subject to all the
obligations, of a Lender hereunder. For the avoidance of doubt, upon the
effectiveness of any Commitment Increase, the Applicable Percentages of all the
Lenders shall automatically be adjusted to give effect thereto.
(a)    On the effective date of any Commitment Increase pursuant to this Section
(the “Increase Effective Date”), (i) the aggregate principal amount of the Loans
outstanding immediately prior to giving effect to such Commitment Increase on
the Increase Effective Date (the “Initial Loans”) shall be deemed to be repaid,
(ii) after the effectiveness of the Commitment Increase, the Company shall be
deemed to have requested new Borrowings (the “Subsequent Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Loans and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (iii) each Lender shall pay to the Administrative Agent in same
day funds an amount equal to the difference, if positive, between (A) such
Lender’s Applicable Percentage of the Commitments (calculated after giving
effect to the Commitment Increase) of each Subsequent Borrowing and (B) such
Lender’s Applicable Percentage of the Commitments (calculated without giving
effect to the Commitment Increase) of each Borrowing comprised of Initial Loans,
(iv) after the Administrative Agent receives the funds specified in clause (iii)
above, the Administrative Agent shall pay to each Lender the portion of such
funds that









--------------------------------------------------------------------------------

44




is equal to the difference, if positive, between (A) such Lender’s Applicable
Percentage of the Commitments (calculated without giving effect to the
Commitment Increase) of each Borrowing comprised of Initial Loans and (B) such
Lender’s Applicable Percentage of the Commitments (calculated after giving
effect to the Commitment Increase) of the amount of each Subsequent Borrowing,
(v) each Increasing Lender and each other Lender shall be deemed to hold its
Applicable Percentage of each Subsequent Borrowing (calculated after giving
effect to the Commitment Increase) and (vi) the Company shall pay to each Lender
any and all accrued but unpaid interest on the Initial Loans. The deemed
payments made pursuant to clause (i) above in respect of each Eurocurrency Loan
shall be subject to indemnification by the Company pursuant to the provisions of
Section 2.13 if the Increase Effective Date occurs other than on the last day of
the Interest Period relating thereto and breakage costs result.
(b)    Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) shall become effective under this Section unless, on
the applicable Increase Effective Date, (A) the conditions set forth in
Sections 4.02(a) (but without giving effect to the parenthetical therein) and
4.02(b) shall be satisfied (with all references in such paragraphs to a
Borrowing being deemed to be references to such increase) and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company, (B) the Administrative Agent
shall have received an opinion of counsel for the Company as to the power and
authority of the Company to borrow and perform its obligations hereunder after
giving effect to such Commitment Increase, (C) after giving effect to such
Commitment Increase (and assuming that the full amount of the Commitments shall
have been funded as Loans on such date), and any related transaction, on a pro
forma basis in accordance with Section 1.04(b), the Company shall be in
compliance with the covenants set forth in Sections 6.07 and 6.08 (in each case,
calculated as of the last day of or for the period of four consecutive fiscal
quarters of the Company then most recently ended for which the financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or prior
to the first such delivery, as of or for such period ended on September 30,
2017)), and (D) all fees and expenses owing in respect of such Commitment
Increase to the Administrative Agent and the Lenders shall have been paid.
SECTION 2.19.    Extension of Commitments. The Company may, on not more than two
occasions during the term of this Agreement, by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) not less than 30 days and not more than 60 days prior to any
anniversary of the Effective Date (an “Effectiveness Anniversary”), request that
the Lenders extend the Maturity Date and the Commitments for an additional
period of one year. Each Lender shall, by notice to the Company and the
Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s extension request, advise the
Company whether or not it agrees to the requested extension (each Lender
agreeing to a requested extension being called a “Consenting Lender” and each
Lender declining to agree to a requested extension being called a “Declining
Lender”). Any Lender that has not so advised the Company and the Administrative
Agent by such day shall be deemed to have declined









--------------------------------------------------------------------------------

45




to agree to such extension and shall be a Declining Lender. If Lenders
constituting the Required Lenders shall have agreed to an extension request,
then the Maturity Date shall, as to the Consenting Lenders, be extended to the
first anniversary of the Maturity Date theretofore in effect. The decision to
agree or withhold agreement to any Maturity Date extension shall be at the sole
discretion of each Lender. The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect as to such Lender prior to giving
effect to any such extension (such Maturity Date being called the “Existing
Maturity Date”). The principal amount of any outstanding Loans made by Declining
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the accounts of such Declining Lenders
hereunder, shall be due and payable on the applicable Existing Maturity Date.
The Company shall have the right, pursuant to and in accordance with
Section 2.16(b), at any time prior to any Existing Maturity Date, to replace a
Declining Lender with a Lender or other financial institution approved by the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed) that will agree to a request for the extension of the Maturity Date,
and any such replacement Lender shall for all purposes constitute a Consenting
Lender. Notwithstanding the foregoing, no extension of the Maturity Date
pursuant to this paragraph shall become effective unless (A) the conditions set
forth in Sections 4.02(a) (but without giving effect to the parenthetical
therein) and 4.02(b) shall be satisfied (with all references in such paragraphs
to a Borrowing being deemed to be references to such extension) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company, (B) the Administrative
Agent shall have received an opinion of counsel for the Company as to the power
and authority of the Company to borrow and perform its obligations hereunder
after giving effect to such extension, and (C) all fees and expenses owing in
respect of such extension to the Administrative Agent and the Lenders shall have
been paid.
ARTICLE III    

Representations and Warranties
The Company represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers. The Company and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all power and authority and all material Governmental
Approvals required for the ownership and operation of its properties and the
conduct of its business as now conducted and as proposed to be conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business, and is in good standing, in every jurisdiction where such
qualification is required.
SECTION 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party.









--------------------------------------------------------------------------------

46




This Agreement has been duly executed and delivered by the Company and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Company or such Loan Party, as the case may
be, enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, except such as have been
obtained or made and are (or will so be) in full force and effect, (b) will not
violate any law applicable to the Company or any Subsidiary, including any
applicable order of any Governmental Authority, except to the extent any such
violations, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (c) will not violate the charter,
by-laws or other organizational documents of the Company or any Subsidiary, (d)
will not violate or result (alone or with notice or lapse of time or both) in a
default under any indenture or other agreement or instrument binding upon the
Company or any Subsidiary or any of their assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by the
Company or any Subsidiary, or give rise to a right of, or result in, any
termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, in each case except to the extent that the foregoing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and (e) will not result in the creation or imposition
of any Lien on any asset of the Company or any Subsidiary.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a)  The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and related consolidated statements of income, stockholders’ equity and cash
flows as of and for the fiscal year ended June 30, 2017, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP, and (ii) its
consolidated balance sheet and statement of income as of and for the fiscal
quarter and the portion of the fiscal year ended September 30, 2017, and its
statement of cash flows for such portion of such fiscal year, certified by its
chief financial officer. Such financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to normal year‑end audit adjustments
and the absence of certain footnotes in the case of the statements referred to
in clause (ii) above.
(a)    Since June 30, 2017, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a material adverse
change in the business, assets, liabilities, operations or condition (financial
or otherwise) of the Company and the Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a)  The Company and each Subsidiary has good title
to, or valid leasehold interests in, all its property material to its business
except









--------------------------------------------------------------------------------

47




for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.
(a)    The Company and each Subsidiary owns, or is licensed to use, all patents,
trademarks, copyrights, licenses, technology, software, domain names and other
intellectual property that is necessary for the conduct of its business as
currently conducted and proposed to be conducted, without conflict with the
rights of any other Person, except to the extent any such conflict, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No patents, trademarks, copyrights, licenses, technology,
software, domain names or other intellectual property used by the Company or any
Subsidiary in the operation of its business infringes upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No claim or litigation regarding any patents, trademarks, copyrights,
licenses, technology, software, domain names or other intellectual property
owned or used by the Company or any Subsidiary is pending or, to the knowledge
of the Company or any Subsidiary, threatened in writing against the Company or
any Subsidiary that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters. (a)  Except as set forth
in Schedule 3.06 to the Disclosure Letter, there are no actions, suits or
proceedings by or before any Governmental Authority or arbitrator pending
against or, to the knowledge of the Company or any Subsidiary, threatened in
writing against the Company or any Subsidiary that (i) could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) involve any of the Loan Documents or the Transactions.
(a)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any Subsidiary (i) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any applicable Environmental Law,
(ii) is subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any fact,
incident, event or condition that could reasonably be expected to form the basis
for any Environmental Liability.
(b)    There has been no change in the status of the matters disclosed on
Schedule 3.06 to the Disclosure Letter that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
SECTION 3.07.    Compliance with Laws and Agreements. (a)  The Company and each
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.









--------------------------------------------------------------------------------

48




(a)    The Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company and the Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Company and the Subsidiaries and their
respective directors and officers and to the knowledge of the Company their
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Company, any Subsidiary or
to the knowledge of the Company or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. The Transactions will not violate any Anti-Corruption Law or
applicable Sanctions.
SECTION 3.08.    Investment Company Status. Neither the Company nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. The Company and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed by it
and has paid or caused to be paid all Taxes required to have been paid by it,
except where (a) (i) the validity or amount thereof is being contested in good
faith by appropriate proceedings, (ii) the Company or such Subsidiary, as
applicable, has set aside on its books reserves with respect thereto to the
extent required by GAAP and (iii) such contest effectively suspends collection
of the contested obligation and the enforcement of any Lien securing such
obligation or (b) the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    ERISA. (a) No ERISA Events have occurred or are reasonably
expected to occur that could, in the aggregate, reasonably be expected to result
in a Material Adverse Effect. The Company and each ERISA Affiliate has fulfilled
its obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
Neither the Company nor any ERISA Affiliate has (i) sought a waiver of the
minimum funding standard under Section 412 of the Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan, or made any amendment to any Plan that has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code, or (iii) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA that are not past
due.
(a)    The Company represents and warrants as of the Closing Date that each of
the Company and its ERISA Affiliates is not using, and has made no plan or
commitment to use, “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with its obligations with respect to the Loans or the Commitments.









--------------------------------------------------------------------------------

49




SECTION 3.11.    Subsidiaries. Schedule 3.11 to the Disclosure Letter sets
forth, as of the Effective Date, the name and jurisdiction of organization of,
and the percentage of each class of Equity Interests owned by the Company or any
Subsidiary in each Material Subsidiary.
SECTION 3.12.    Solvency. On the Effective Date, after giving effect to the
Transactions, (a) the fair value of the assets of each Loan Party will exceed
its debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the assets of each Loan Party will be greater
than the amount that will be required to pay the probable liability on its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged, as such business is conducted and proposed to be conducted.
SECTION 3.13.    Disclosure. Neither the Confidential Information Memorandum nor
any of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Company or any Subsidiary to the
Administrative Agent, any Arranger or any Lender in connection with the
negotiation of this Agreement or any other Loan Document, included herein or
therein or furnished hereunder or thereunder, when taken as a whole and together
with the filings theretofore made by the Company with the Securities and
Exchange Commission, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to forecasts or projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time made and at the time so
furnished and, if furnished prior to the Effective Date, as of the Effective
Date (it being understood that such forecasts and projections may vary from
actual results and that such variances may be material).
SECTION 3.14.    Federal Reserve Regulations. Neither the Company nor any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails, and no
other action will be taken by the Company and the Subsidiaries that would result
in, a violation (including on the part of any Lender) of any of the regulations
of the Board of Governors, including Regulations U and X.
SECTION 3.15.    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV    

Conditions









--------------------------------------------------------------------------------

50




SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with
Section 9.02):
(a)    The Administrative Agent shall have received from each party to each Loan
Document either (i) a counterpart of such Loan Document signed on behalf of such
party or (ii) evidence satisfactory to the Administrative Agent (which may
include a facsimile or electronic mail transmission) that such party has signed
a counterpart of such Loan Document.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Company, in
form and substance reasonably satisfactory to the Administrative Agent.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of the Company, confirming compliance with the conditions in paragraphs
(a) and (b) of Section 4.02 (without giving effect to the parenthetical in such
paragraph (a)).
(e)    The Administrative Agent shall have received all fees required to be paid
on the Effective Date, including, to the extent invoiced at least one Business
Day prior to the Effective Date, payment or reimbursement of all fees and
expenses (including fees, charges and disbursements of counsel) required to be
paid or reimbursed by any Loan Party under the Commitment Letter, the Fee
Letters or any Loan Document.
(f)    The Lenders shall have received the financial statements and opinion
referred to in Section 3.04.
(g)    The commitments under the Existing Credit Agreement shall have been or
shall simultaneously with the effectiveness of this Agreement be terminated and
all principal, interest, fees and other amounts outstanding, accrued or owed
thereunder shall have been or shall be paid in full.
(h)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without









--------------------------------------------------------------------------------

51




limitation, the PATRIOT Act, that has been requested by the Administrative Agent
or Lenders at least five Business Days prior to the Closing Date.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived in accordance with Section 9.02) at or prior to 5:00 p.m., New York City
time, on December 31, 2017 (and, in the event such conditions shall not have
been so satisfied or waived by such time, the Commitments shall terminate at
such time).
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of each Borrowing (other than any conversion or continuation of
any outstanding Loans) is subject to receipt of the Borrowing Request therefor
in accordance herewith and to the satisfaction of the following conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents (other than the representations set forth in Sections 3.04(b) and
3.06(a)) shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing,
except in the case of any such representation or warranty that expressly relates
to a prior date, in which case such representation or warranty shall be so true
and correct on and as of such prior date.
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
On the date of any Borrowing (other than any conversion or continuation of any
outstanding Loans), the Company shall be deemed to have represented and
warranted that the conditions specified in paragraphs (a) and (b) of this
Section have been satisfied.
ARTICLE V    

Affirmative Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder
(other than indemnities and other contingent payment obligations that are not
then due and payable) shall have been paid in full, the Company covenants and
agrees with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, on behalf of each Lender:
(a)    within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related consolidated statements of
income,









--------------------------------------------------------------------------------

52




stockholders’ equity and cash flows as of the end of and for such fiscal year,
setting forth in each case in comparative form the figures for the prior fiscal
year, all audited by and accompanied by the opinion of PricewaterhouseCoopers
LLP or another independent registered public accounting firm of recognized
national standing (without a “going concern” or like qualification, exception or
emphasis and without any qualification, exception or emphasis as to the scope of
such audit) to the effect that such consolidated financial statements present
fairly, in all material respects, the financial position, results of operations
and cash flows of the Company and its consolidated subsidiaries on a
consolidated basis as of the end of and for such year in accordance with GAAP;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its consolidated balance sheet as of the end
of such fiscal quarter, the related consolidated statements of income and cash
flows for such fiscal quarter and the then elapsed portion of the fiscal year,
in each case setting forth in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the prior fiscal year, all certified by a Financial Officer of the Company as
presenting fairly, in all material respects, the financial position, results of
operations and cash flows of the Company and its consolidated subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and such portion
of the fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes;
(c)    concurrently with each delivery of financial statements under clause (a)
or (b) above, a completed certificate signed by a Financial Officer of the
Company, (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.01, 6.02, 6.03, 6.07 and
6.08 and (iii) if any change in GAAP or in the application thereof has occurred
since the date of the consolidated balance sheet of the Company most recently
theretofore delivered under clause (a) or (b) above (or, prior to the first such
delivery, referred to in Section 3.04) that has had, or could have, a
significant effect on the calculations of the Interest Coverage Ratio or the
Leverage Ratio, specifying the nature of such change and the effect thereof on
such calculations;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or with any national securities exchange; and
(e)    promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Company or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request.









--------------------------------------------------------------------------------

53




Information required to be delivered pursuant to paragraphs (a), (b) or (d) of
this Section shall be deemed to have been delivered to the Lenders if such
information, or one or more annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the SEC at http://www.sec.gov. Information required
to be delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent. In
the event any financial statements delivered under clause (a) or (b) above shall
be restated, the Company shall deliver, promptly after such restated financial
statements become available, revised compliance certificates with respect to the
periods covered thereby that give effect to such restatement, signed by a
Financial Officer of the Company.
SECTION 5.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent written notice of the following promptly after any
Responsible Officer of the Company has knowledge thereof:
(a)    the occurrence of, or receipt by the Company of any written notice
claiming the occurrence of, any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary,
or any adverse development in any such pending action, suit or proceeding not
previously disclosed in writing by the Company to the Administrative Agent and
the Lenders, that in each case could reasonably be expected to result in a
Material Adverse Effect or that in any manner questions the validity of any Loan
Document;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred could reasonably be expected to result in a
Material Adverse Effect, or
(d)    any other development that has resulted, or could reasonably be expected
to result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Company and each Subsidiary
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of the business of the Company
and its Subsidiaries taken as a whole; provided that the foregoing shall not
prohibit any transaction expressly permitted under Section 6.04.









--------------------------------------------------------------------------------

54




SECTION 5.04.    Payment of Obligations and Taxes. The Company and each
Subsidiary will pay its obligations, including Tax liabilities, before the same
shall become delinquent or in default, except where (a) (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (ii)
the Company or such Subsidiary has set aside on its books reserves with respect
thereto to the extent required by GAAP and (iii) such contest effectively
suspends collection of the contested obligation and the enforcement of any Lien
securing such obligation or (b) the failure to make payment could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05.    Maintenance of Properties and Rights. The Company and each
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and will take all actions reasonably necessary to protect all patents,
trademarks, copyrights, licenses, technology, software, domain names and other
intellectual property rights necessary to the conduct of its business as
currently conducted and proposed to be conducted, except in each case where the
failure to so keep or maintain or to take any such actions, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 5.06.    Insurance. The Company and each Subsidiary will maintain, with
financially sound and reputable insurance companies (including captive insurance
subsidiaries), insurance in such amounts (with no greater risk retention) and
against such risks as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations.
SECTION 5.07.    Books and Records; Inspection and Audit Rights. The Company and
each Subsidiary will keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities sufficient to prepare financial statements in accordance
with GAAP. The Company and each Subsidiary will permit the Administrative Agent
or any Lender, and any agent designated by any of the foregoing, upon reasonable
prior notice, (a) to visit and reasonably inspect its properties, (b) to examine
and make extracts from its books and records and (c) to discuss its operations,
business affairs, assets, liabilities (including contingent liabilities) and
financial condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested (but not more than once
per fiscal year unless an Event of Default exists).Notwithstanding anything to
the contrary in this Section 5.07, neither the Company nor any of its
Subsidiaries will be required to disclose, permit the inspection, examination or
making of extracts from, or discussion of, any document, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or its respective designated representative)
is then prohibited by any applicable law or any agreement binding on the Company
or any of its Subsidiaries, or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.









--------------------------------------------------------------------------------

55




SECTION 5.08.    Compliance with Laws. The Company and each Subsidiary will
comply with all laws, including all Environmental Laws, and all orders of any
Governmental Authority, applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Company and its Subsidiaries and the respective directors, officers, employees
and agents of the foregoing with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.09.    Use of Proceeds. (a)  The proceeds of the Loans will be used
for general corporate purposes of the Company and the Subsidiaries, including
the refinancing of Indebtedness outstanding on the Closing Date under the
Existing Credit Agreement.
(a)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board of Governors, including Regulations T, U and X. The Company will
not request any Borrowing, and the Company will not use, and will procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents will not use, the proceeds of any Borrowing (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
SECTION 5.10.    Guarantee Requirement. The Borrower will cause the Guarantee
Requirement to be satisfied at all times.
ARTICLE VI    

Negative Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder
(other than indemnities and other contingent payment obligations that are not
then due and payable) shall have been paid in full, the Company covenants and
agrees with the Lenders that:
SECTION 6.01.    Indebtedness of Subsidiaries. The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or any
Preferred Stock or other preferred Equity Interests other than:
(a)    Indebtedness or any Preferred Stock or other preferred Equity Interests
existing (or in the case of any revolving credit facility, available to be
drawn) on the date hereof and set forth on Schedule 6.01 to the Disclosure
Letter and any









--------------------------------------------------------------------------------

56




refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal, amendment or extension except by an amount equal to any
premium or other amount paid and fees and expenses incurred, in connection with
such refinancing;
(b)    Indebtedness under the Guarantee Agreement;
(c)    Guarantees by Subsidiary Guarantors of Indebtedness of the Company;
(d)    Indebtedness of any Subsidiary to the Company or any other Subsidiary;
provided that no such Indebtedness shall be assigned to, or subjected to any
Lien in favor of, a Person other than the Company or a Subsidiary;
(e)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (and related
software) acquired, constructed or improved by the such Subsidiary; provided
that such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets or any refinancings,
refundings, renewals, amendments or extensions thereof, provided that the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal, amendment or extension except by an amount equal to any
premium or other amount paid, and fees and expenses incurred, in connection with
such refinancing;
(f)    Indebtedness, Preferred Stock or preferred Equity Interests of any Person
that becomes a Subsidiary after the date hereof; provided that such
Indebtedness, Preferred Stock or preferred Equity Interests exist at the time
such Person becomes a Subsidiary, are not created in contemplation of or in
connection with such Person becoming a Subsidiary and are not secured by any
Liens other than Liens permitted under Section 6.02(d) or any refinancings,
refundings, renewals, amendments or extensions thereof, provided that the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal, amendment or extension except by an amount equal to any
premium or other amount paid, and fees and expenses incurred, in connection with
such refinancing;
(g)    Indebtedness of any Subsidiary as an account party in respect of letters
of credit, bank guarantees and similar instruments backing obligations that do
not constitute Indebtedness;
(h)    Indebtedness arising in connection with customary cash management
services and from the honoring by a bank or financial institution of a check,
draft or similar instrument drawn against insufficient funds or from the
endorsement of instruments for collection, in each case in the ordinary course
of business; and









--------------------------------------------------------------------------------

57




(i)    other Indebtedness not expressly permitted by clauses (a) through (h)
above; provided that at the time of and after giving effect to the incurrence of
any such Indebtedness, the sum, without duplication, of (A) the outstanding
Indebtedness of Subsidiaries that are not Subsidiary Guarantors permitted by
this clause (i), (B) the aggregate principal amount of the outstanding
Indebtedness secured by Liens and the outstanding Securitization Transactions
permitted by Section 6.02(i), and (C) the Attributable Debt in respect of all
outstanding Sale-Leaseback Transactions permitted by Section 6.03(b) does not
exceed 10% of Consolidated Net Tangible Assets.
SECTION 6.02.    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, including
through any Securitization Transaction, except:
(a)    Permitted Liens;
(b)    any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth on Schedule 6.02 to the Disclosure
Letter; provided that (A) such Lien shall not apply to any other property or
asset of the Company or any Subsidiary (and improvements or accessions thereto)
and the proceeds thereof and (B) such Lien shall secure only those obligations
that it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof plus an
amount equal to any premium or other reasonable amount paid and fees and
expenses incurred, in connection with such extension, renewal or replacement;
(c)    Liens on fixed or capital assets (and related software) acquired,
constructed or improved by the Company or any Subsidiary securing Indebtedness
or other obligations incurred to finance such acquisition, construction or
improvement; provided that (A) such Liens and the Indebtedness secured thereby
are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (B) the Indebtedness or other
obligations secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (C) such Liens shall not apply to
any other property or assets of the Company or any Subsidiary (and improvements
or accessions thereto) and the proceeds thereof;
(d)    any Lien on any property or asset acquired by the Company or any
Subsidiary after the date hereof existing at the time of the acquisition thereof
or existing on any property or asset of any Person that becomes a Subsidiary
after the date hereof prior to the time such Person becomes a Subsidiary;
provided that (A) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(B) such Lien shall not apply to any other property or assets of the Company or
any Subsidiary









--------------------------------------------------------------------------------

58




(and improvements or accessions thereto) and the proceeds thereof and (C) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof plus an amount equal to any premium or
other reasonable amount paid and fees and expenses incurred, in connection with
such extension, renewal or replacement;
(e)    Liens securing Indebtedness permitted under Section 6.01(d);
(f)    Liens deemed to exist in connection with Sale/Leaseback transactions
permitted under Section 6.03;
(g)    Sales by Subsidiaries of Securitization Assets in an aggregate amount for
all such sales during any fiscal year not to exceed $300,000,000 and Liens on
such Securitization Assets granted in connection therewith;
(h)    Liens securing any overdraft and related liabilities arising from
treasury, depository or cash management services or automated clearing house
transfers of funds; and
(i)    other Liens securing or deemed to exist in connection with Indebtedness,
and sales of Securitization Assets and rights in respect thereof pursuant to
Securitization Transactions; provided that at the time of and after giving
effect to the incurrence of any such Lien (or any Indebtedness secured thereby)
or any such sale, the sum, without duplication, of (A) the aggregate principal
amount of the outstanding Indebtedness secured by Liens and the outstanding
Securitization Transactions permitted by this clause (i), (B) the outstanding
Indebtedness of Subsidiaries that are not Subsidiary Guarantors permitted by
Section 6.01(i), and (C) the Attributable Debt in respect of all outstanding
Sale-Leaseback Transactions permitted by Section 6.03(b) does not exceed 10% of
Consolidated Net Tangible Assets.
SECTION 6.03.    Sale/Leaseback Transactions. The Company will not, and will not
permit any Subsidiary to, enter into any Sale/Leaseback Transaction except:
(a)    any Sale/Leaseback Transaction entered into to finance the acquisition or
construction of any fixed or capital assets by the Company or any Subsidiary;
provided that such Sale/Leaseback Transaction is entered into prior to or within
180 days after such acquisition or the completion of such construction and the
Attributable Debt in respect thereof does not exceed the cost of acquiring or
constructing such fixed or capital assets; and
(b)    other Sale/Leaseback Transactions; provided, that at the time of and
after giving effect to any such Sale/Leaseback Transaction, the sum, without
duplication, of (i) the Attributable Debt in respect of all outstanding
Sale-Leaseback









--------------------------------------------------------------------------------

59




Transactions permitted under this clause (b), (ii) the outstanding Indebtedness
of Subsidiaries that are not Subsidiary Guarantors permitted by Section 6.01(i),
and (iii) the aggregate principal amount of the outstanding Indebtedness secured
by Liens and the outstanding Securitization Transactions permitted by
Section 6.02(i) does not exceed 10% of Consolidated Net Tangible Assets.
SECTION 6.04.    Fundamental Changes; Business Activities. (a)  None of the
Company or any Subsidiary will merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing and the Company
shall be in compliance on a pro forma basis with the covenants in Sections 6.07
and 6.08, (i) any Person may merge into the Company in a transaction in which
the Company is the surviving Person, (ii) any Person (other than the Company)
may merge or consolidate with any Subsidiary in a transaction in which the
surviving entity is a Subsidiary (and, if a Subsidiary party to such a merger or
consolidation is a Subsidiary Guarantor, a Subsidiary Guarantor), and (iii) any
Subsidiary may liquidate or dissolve if the Company determines in good faith
that such liquidation or dissolution is not material to the Company and its
Subsidiaries taken as a whole and is not materially disadvantageous to the
Lenders.
(a)    The Company will not, and will not permit its Subsidiaries to, sell,
transfer, lease or otherwise dispose of, directly or through any merger or
consolidation and whether in one transaction or in a series of transactions,
assets (including Equity Interests in Subsidiaries) representing all or
substantially all the assets of the Company and the Subsidiaries (whether now
owned or hereafter acquired), taken as a whole.
(b)    None of the Company or any Subsidiary will engage to any material extent
in any business other than businesses of the type conducted by the Company and
the Subsidiaries on the date hereof and businesses reasonably related or
incidental thereto.
SECTION 6.05.    Transactions with Affiliates. None of the Company or any
Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions in the ordinary course of business that are at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than those
that would prevail in arm’s-length transactions with unrelated third parties,
(b) transactions between or among the Company and Subsidiaries not involving any
other Affiliate, (c) dividends, distributions and share repurchases,
(d) issuances by the Company of Equity Interests and receipt by the Company of
capital contributions and (e) compensation and indemnification of, and other
employment arrangements with, directors, officers and employees of the Company
or any Subsidiary entered in the ordinary course of business.
SECTION 6.06.    Restrictive Agreements. None of the Company or any Subsidiary
will enter into or permit to exist any agreement or other arrangement that
restricts or imposes any condition upon (a) the ability of the Company or any
Domestic Subsidiary to create, incur or permit to exist any Lien upon any of its
assets to secure the Obligations









--------------------------------------------------------------------------------

60




or (b) the ability of any Subsidiary that is not a Subsidiary Guarantor to pay
dividends or other distributions with respect to its Equity Interests or to make
or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of the Company or any Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by law or
by any Loan Document, (B) restrictions and conditions imposed by (1) the
documentation governing the Senior Notes or (2) any agreement or document
governing other Indebtedness permitted under Section 6.01 so long as the
restrictions and conditions contained in any such agreement or document are not
less favorable to the Lenders than the restrictions and conditions imposed by
the documentation governing the Senior Notes, (C) restrictions and conditions
existing on the date hereof and identified on Schedule 6.06 to the Disclosure
Letter (but shall apply to any amendment or modification expanding the scope of
any such restriction or condition), (D) restrictions and conditions imposed by
agreements relating to Indebtedness permitted by clause (f) of Section 6.01 of
any Person that becomes a Subsidiary after the date hereof existing at the time
such Subsidiary becomes a Subsidiary (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition), provided
that such restrictions and conditions apply only to such Subsidiary and its
subsidiaries and (E) in the case of any Subsidiary that is not a wholly-owned
Subsidiary, restrictions and conditions imposed by its organizational documents
or any related joint venture or similar agreement, provided that such
restrictions and conditions apply only to such Subsidiary and its subsidiaries
and to any Equity Interests in such Subsidiary, (F) restrictions on dividends,
distributions, repayment and Guarantees contained in the documentation for
Indebtedness of Subsidiaries if such Indebtedness is not Guaranteed by the
Company and the Company has determined in good faith that such restrictions will
not prevent it from performing its obligations hereunder, (G) restrictions on
cash or other deposits imposed by customers of the Borrower or any Subsidiary
under contracts entered into in the ordinary course of business, (H)
restrictions under any arrangement with any Governmental Authority imposed on
any Foreign Subsidiary in connection with governmental grants, financial aid,
tax holidays or similar benefits or economic interests and (I) restrictions and
conditions imposed on Securitization Assets pursuant to agreements related to
sales of Securitization Assets permitted by Section 6.02(g) or Section 6.02(i),
(ii) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by clause (e), (f) or (g) of Section 6.01 if such restrictions or conditions
apply only to the assets securing such Indebtedness or (B) customary provisions
in leases and other agreements restricting the assignment, subletting or
encumbrance thereof and (iii) clause (b) of the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary, or a business unit, division, product line or line of
business, that are applicable solely pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such sale is
permitted hereunder. Nothing in this paragraph shall be deemed to modify the
requirements set forth in the definition of the term “Guarantee Requirement” or
the obligations of the Loan Parties under Sections 5.03, 5.04 or 5.12 or under
the Guarantee Agreement.









--------------------------------------------------------------------------------

61




SECTION 6.07.    Interest Expense Coverage Ratio. The Company will not permit
the Interest Coverage Ratio for any period of four consecutive fiscal quarters
of the Company to be less than 3.50 to 1.00.
SECTION 6.08.    Leverage Ratio. The Company will not permit the Leverage Ratio
on the last day of any fiscal quarter of the Company to exceed 3.00 to 1.00;
provided that, following the completion of an acquisition (or a series of
acquisitions completed during any period of 180 days) the purchase price for
which is financed in whole or in part with indebtedness in an aggregate
principal amount of $1,000,000,000 or more of the Company or one or more
Subsidiaries and that on a pro forma basis would result in an increase in the
Leverage Ratio, the Company may elect, by written notice delivered to the
Administrative Agent within 30 days following the consummation of such
acquisition or series of acquisitions (a “Leverage Increase Election”), to
increase the permitted Leverage Ratio to 4.00 to 1.00 on the last day of the
fiscal quarter during which such acquisition or series of acquisitions shall
have been completed and on the last day of each of the following three
consecutive fiscal quarters thereafter, with a step down to 3.50 to 1.00 on the
last day of each of the following four fiscal quarters thereafter and to 3.00 to
1.00 on the last day of each subsequent fiscal quarter (the period during which
any such increase in the Leverage Ratio shall be in effect being called a
“Leverage Increase Period”).The Company may terminate any Leverage Increase
Period by a notice delivered to the Administrative Agent (a “Leverage Increase
Termination Notice”), whereupon, on the last day of the fiscal quarter during
which such Leverage Increase Termination Notice is given and on the last day of
each fiscal quarter thereafter until another Leverage Increase Period shall have
commenced as provided in this Section, the maximum Leverage Ratio shall be 3.00
to 1.00. If a Leverage Increase Election shall have been made under this
Section, the Company may not make another Leverage Increase Election unless,
following the expiration or termination of the most recent prior Leverage
Increase Period, the Leverage Ratio as of the last day of at least two
consecutive full fiscal quarters of the Company shall not have exceeded 3.00 to
1.00. For the avoidance of doubt, a Leverage Increase Election made after the
end of a fiscal quarter, but within 30 days following the consummation during
such fiscal quarter of an acquisition or series of acquisitions, will have
retroactive effect as of the end of such fiscal quarter and, so long as the
maximum Leverage Ratio in effect following such Leverage Increase Election is
not exceeded, will prevent the occurrence of a Default or Event of Default under
this Section as of the end of such fiscal quarter.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Company shall fail to pay any principal of any Loan when and as the
same shall become due and payable, at the due date thereof or at a date fixed
for prepayment thereof or otherwise;









--------------------------------------------------------------------------------

62




(b)    the Company shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(c)    any representation, warranty or statement made or deemed made by or on
behalf of the Company or any Subsidiary of the Company in any Loan Document or
in any report, certificate, financial statement or other information provided
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder shall prove to have been incorrect in
any material respect (or, in the case of any such representation or warranty
under this Agreement or any other Loan Document already qualified by
materiality, such representation or warranty shall prove to have been incorrect)
when made or deemed made;
(d)    the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the existence of the
Company) or 5.09 or in Article VI;
(e)    a Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company (with a copy to the Administrative Agent in
the case of any such notice from a Lender);
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest or otherwise) in respect of any Material Indebtedness, when
and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf, or, in the case of any Hedging Agreement, the applicable counterparty,
or, in the case of a Securitization Transaction, the purchasers or lenders
thereunder, to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, or, in the case of a
Hedging Agreement or a Securitization Transaction, to terminate any related
hedging transaction or purchase commitment, in each case prior to its scheduled
maturity or termination; provided that this clause (g) shall not apply to (i)
any secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the assets securing such Indebtedness or (ii) any Indebtedness that
becomes due as a result of a voluntary refinancing thereof permitted under this
Agreement;









--------------------------------------------------------------------------------

63




(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)    the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding or (v) make a general
assignment for the benefit of creditors, or the Board of Directors (or similar
governing body) of the Company or any Material Subsidiary (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to above in this clause (i) or clause (h) of this
Article;
(j)    the Company or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Material Subsidiary to enforce any such
judgment;
(l)    one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;
(m)    any Guarantee purported to be created under any Loan Document shall cease
to be, or shall be asserted by any Loan Party not to be, in full force and
effect, except as a result of the release thereof as provided in the applicable
Loan Document or Section 9.14; or
(n)    a Change in Control shall occur;









--------------------------------------------------------------------------------

64




then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Loans at the time outstanding), in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Company hereunder, shall become due and payable immediately,
in each case without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company; and in the case of any event with
respect to the Company described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Company hereunder, shall immediately and automatically become
due and payable, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Company.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent under the Loan Documents, and authorizes the
Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or Affiliate thereof as if such Person were not the Administrative
Agent hereunder and without any duty to account therefor to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
solely administrative in nature. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable









--------------------------------------------------------------------------------

65




law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall not incur any liability for relying, upon any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person (whether or not such Person
in fact meets the requirements set forth in the Loan Documents for being the
signatory, sender or authenticator thereof). The Administrative Agent also shall
be entitled to rely, and shall not incur any liability for relying, upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof), and may act upon any such statement prior to receipt of written









--------------------------------------------------------------------------------

66




confirmation thereof. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank.
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative









--------------------------------------------------------------------------------

67




Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Company and such successor. Notwithstanding the
foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring or removed Administrative Agent gives notice of its intent to resign,
the retiring or removed Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders and the Company, whereupon, on
the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation or removal
from its capacity as such, the provisions of this Article and Section 9.03, as
well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arrangers or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.









--------------------------------------------------------------------------------

68




Notwithstanding anything herein to the contrary, none of the Arrangers, the
Syndication Agents or the Documentation Agents shall have any duties or
obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender), but all such Persons shall have the
benefit of the indemnities provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders and, except solely to the extent of the Company’s rights
to consent pursuant to and subject to the conditions set forth in this Article,
none of the Loan Parties shall have any rights as a third party beneficiary of
any such provisions. Each Credit Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Guarantees provided under the
Loan Documents, to have agreed to the provisions of this Article.
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices. (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:
(i)    if to the Company, to One Technology Drive, Milpitas, California 95035,
Attention of Bren Higgins, CFO (Fax No. (408) 875-6485);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn L2S, Chicago, Illinois 60603, Attention
of Leonida Mischke (Fax No. (844) 490-5663), Email: JPM.AGENCY.CRI@JPMORGAN.COM
and Leonida.g.mischke@jpmorgan.com with a copy to JPMorgan Chase Bank, N.A., 560
Mission St, 19th floor, San Francisco, CA 94105, Attention of Caitlin Stewart
(Fax No. 855-234-2120), Email: Caitlin.r.stewart@jpmorgan.com); and
(iii)    if to any other Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (but if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in paragraph
(b) of this Section shall be effective as provided in such paragraph.









--------------------------------------------------------------------------------

69




(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Any notices or other communications to the
Administrative Agent or the Company may be delivered or furnished by electronic
communications pursuant to procedures approved in advance by the recipient
thereof; provided that approval of such procedures may be limited or rescinded
by any such Person by notice to each other such Person.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.
(d)    The Administrative Agent may, but shall not be obligated to, make any
Communication by posting such Communication on Debt Domain, IntraLinks, SyndTrak
or a similar electronic transmission system (the “Platform”). The Platform is
provided “as is” and “as available”. Neither the Administrative Agent nor any of
its Related Parties warrants, or shall be deemed to warrant, the adequacy of the
Platform and the Administrative Agent expressly disclaims liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by the Administrative
Agent or any of its Related Parties in connection with the Communications or the
Platform.
SECTION 9.02.    Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement and
the making of the Loans shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.
(a)    Except as provided in Sections 2.11, 2.18 and 2.19, none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into









--------------------------------------------------------------------------------

70




by the Company, the Administrative Agent and the Required Lenders and, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that (i) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Company,
the applicable Loan Party or Loan Parties and the Administrative Agent to cure
any ambiguity, omission, defect or inconsistency so long as, in each case, (A)
such amendment does not adversely affect the rights of any Lender or (B) the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (ii) no such agreement shall (A) waive any condition set forth in
Section 4.02 without the written consent of the Required Lenders (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.02) or any other Loan Document, including any amendment of
any affirmative or negative covenant set forth herein or in any other Loan
Document or any waiver of a Default or an Event of Default, shall not be deemed
to be a waiver of a condition set forth in Section 4.02), (B) increase the
Commitment of any Lender without the written consent of such Lender, (C) reduce
the principal amount of any Loan or reduce the rate of interest thereon or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (D) postpone the scheduled maturity date of any Loan, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (E) change Section 2.15(b) or 2.15(c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender, (F) change any of the provisions of this Section or the
percentage set forth in the definition of the term “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (G) release substantially all of the value of the Guarantees
provided by the Subsidiary Guarantors (including, in each case, by limiting
liability in respect thereof) under the Guarantee Agreement without the written
consent of each Lender (except as expressly provided in Section 9.14 or the
Guarantee Agreement); provided further that no such agreement shall amend,
modify, extend or otherwise affect the rights or obligations of the
Administrative Agent without the prior written consent of the Administrative
Agent. Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (B), (C) or (D) of clause
(ii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification or (y) in the case of any amendment, waiver or other modification
referred to in clause (ii) of the first proviso of this paragraph, any Lender
that receives payment in full of the principal of and interest accrued on each
Loan made by, and all other amounts owing to or accrued for the account of such
Lender under this Agreement and the









--------------------------------------------------------------------------------

71




other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a)  The Company shall pay
(i) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent, the Arrangers and their Affiliates, including the
reasonable and documented fees, charges and disbursements of counsel for any of
the foregoing (which, in the case of the preparation, negotiation, execution,
delivery and administration of the Loan Documents, shall be limited to a single
counsel for the Arrangers and the Administrative Agent), in connection with the
structuring, arrangement and syndication of the credit facility provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, the credit facility provided for herein, including the preparation,
execution and delivery of the Commitment Letter and the Fee Letters, as well as
the preparation, execution, delivery and administration of this Agreement, the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Administrative Agent, any Arranger or any Lender, including the
fees, charges and disbursements of any counsel for any of the foregoing, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(a)    The Company shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, the Syndication Agents, the Documentation Agents, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the structuring, arrangement and
syndication of the credit facility provided for herein, the preparation,
execution, delivery and administration of the Commitment Letter, the Fee
Letters, this Agreement, the other Loan Documents or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
Commitment Letter, the Fee Letters, this Agreement or the other Loan Documents
of their obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Company or any Subsidiary (or Person that was formerly a Subsidiary) of any of
them, or any other Environmental Liability related in any way to the Company,
any Subsidiary (or Person that was formerly a Subsidiary) of any of them, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and whether initiated against or by any party to the Commitment Letter,
the Fee Letters, this Agreement or any other Loan Document, any Affiliate of any
of the









--------------------------------------------------------------------------------

72




foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence or wilful misconduct of such Indemnitee, (ii) the material
breach by such Indemnitee of its express obligations under any Loan Document
pursuant to a claim initiated by the Company or (iii) any dispute solely among
Indemnitees (not arising as a result of any act or omission by the Company or
any of its Subsidiaries or Related Parties of the foregoing) other than claims
against any Arranger in its capacity or fulfilling its role as an agent,
bookrunner, arranger or any other similar role with respect to this Agreement.
This paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(b)    To the extent that the Company fails indefeasibly to pay any amount
required under paragraph (a) or (b) of this Section to the Administrative Agent
(or any sub-agent thereof) or any Related Party of any of the foregoing (and
without limiting their obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or such sub-agent) in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent).For purposes of this Section, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Exposures and unused Commitments at the time outstanding or in effect
(or most recently outstanding or in effect, if none of the foregoing shall be
outstanding or in effect at such time).
(c)    To the fullest extent permitted by applicable law, the Company shall not
assert, or permit any of its Affiliates or Related Parties to assert, and the
Company hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Company
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior









--------------------------------------------------------------------------------

73




written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Company without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, sub-agents of the Administrative Agent, Participants (to the
extent provided in paragraph (c) of this Section), the Arrangers, the
Syndication Agents, the Documentation Agents and, to the extent expressly
contemplated hereby, the Related Parties of foregoing) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(a)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)    the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or (2) if an Event of Default shall have occurred and be continuing; provided
further that the Company shall be deemed to have consented to any assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof; and
(B)    the Administrative Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consents; provided that no such
consent of the Company shall be required if an Event of Default shall have
occurred and be continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a









--------------------------------------------------------------------------------

74




processing and recordation fee of $3,500, provided that only one such processing
and recordation fee shall be payable in the event of simultaneous assignments
from any Lender or its Approved Funds to one or more other Approved Funds of
such Lender; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and, as to entries pertaining to it, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,









--------------------------------------------------------------------------------

75




the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.
(b)    (i) Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Company, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders. The
Company agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such









--------------------------------------------------------------------------------

76




Participant (x) agrees to be subject to the provisions of Sections 2.15 and 2.16
as if it were an assignee under paragraph (b) of this Section and (y) shall not
be entitled to receive any greater payment under Section 2.12 or 2.14 with
respect to any participation than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.16(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15(c) as though it were
a Lender.
(i)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or other rights and obligations under this Agreement or any
other Loan Document) except to the extent that such disclosure is necessary to
establish that any such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(c)    Any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or grant to secure obligations to a Federal Reserve
Bank or other central bank, and this Section shall not apply to any such pledge
or grant of a security interest; provided that no such pledge or grant of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Company in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Arrangers, the Syndication Agents, the









--------------------------------------------------------------------------------

77




Documentation Agent, any Lender or any Related Party of any of the foregoing may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any Loan Document was executed and delivered or any credit
was extended hereunder, and shall continue in full force and effect as long as
the principal of or any interest accrued on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14, 2.15(e) and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and the Commitments or the termination of
this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Commitment Letter and any commitment advices submitted by them (but do
not supersede any other provisions of the Commitment Letter or the Fee Letters
that do not by the terms of such documents terminate upon the effectiveness of
this Agreement, all of which provisions shall remain in full force and effect).
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) or other amounts at any time
held and other obligations (in whatever currency) at any time owing by such
Lender or by such Affiliate to or for the credit or the account of the Company
against any of and all the obligations then due of the Company now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such









--------------------------------------------------------------------------------

78




Lender shall have made any demand under this Agreement and although such
obligations of the Company are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness. The rights of each Lender and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or Affiliate may
have. Each Lender agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give notice shall not affect the validity of such setoff and application.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)  This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.
(a)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and the
Company hereby irrevocably and unconditionally agrees that all claims arising
out of or relating to this Agreement or any other Loan Document brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or any of its properties in the
courts of any jurisdiction.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR









--------------------------------------------------------------------------------

79




RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) on a need to know basis to
its Related Parties, including accountants, legal counsel and other agents and
advisors, it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) to the extent necessary in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section (which shall be deemed to include those required to be made in
order to obtain access to information posted on IntraLinks, SyndTrak or any
similar website), to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap or derivative transaction relating to the Company or any
Subsidiary and its obligations, (g) on a confidential basis to (i) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facility provided for herein or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facility provided for herein; (h) with the consent of the
Company or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any Affiliate of any of the foregoing on
a nonconfidential basis from a source other than the Company. For purposes of
this Section, “Information” means all information received from the Company
relating to the Company or any Subsidiary or its businesses, other than any such
information that is available to the









--------------------------------------------------------------------------------

80




Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.Nothing herein shall
prohibit the disclosure to data service providers, including league table
providers, that serve the lending industry of information pertaining to this
Agreement routinely provided by arrangers of credit facilities, such as the
nature, term, amount, purpose and closing date of the credit facility
established hereby and the titles and roles of agents and arrangers.
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14.    Release of Guarantees. A Subsidiary Guarantor shall
automatically be released from its obligations under the Guarantee Agreement
upon the consummation of any transaction permitted by this Agreement as a result
of which such Loan Party ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise. In
connection with any release pursuant to this Section, the Administrative Agent
shall execute and deliver to the Company, at the Company’s expense, all
documents that the Company shall reasonably request to evidence such release.
Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent.
SECTION 9.15.    USA PATRIOT Act Notice; Know Your Customer Requirements. Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Loan Party that pursuant to the requirements of the USA
PATRIOT Act it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with such Act.









--------------------------------------------------------------------------------

81




SECTION 9.16.    No Fiduciary Relationship. The Company, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
the Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications.The Company, on behalf of itself and the
Subsidiaries, agrees not to assert against the Administrative Agent, the
Arrangers, the Lenders or their Affiliates any claim based on any alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.The Administrative Agent, the Arrangers, the Lenders and
their Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Company and its Affiliates, and none of the Administrative
Agent, the Arrangers, the Lenders or their Affiliates has any obligation to
disclose any of such interests to the Company or any of its Affiliates.
SECTION 9.17.    Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Company and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.
SECTION 9.18.    Authorization to Distribute Certain Materials to Public-Siders.
(a)  If the Company does not file this Agreement with the SEC, then the Company
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their Public
Side Lender Representatives. The Company acknowledges its understanding that
Lenders, including their Public Side Lender Representatives, may be trading in
securities of the Company and its Affiliates while in possession of the Loan
Documents.
(a)    The Company represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the Federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time material non-public
information within the meaning of the Federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.









--------------------------------------------------------------------------------

82




SECTION 9.19.    Excluded Swap Obligations. (a)  Notwithstanding any provision
of this Agreement or any other Loan Document, no Guarantee by any Subsidiary
under any Loan Document shall include a Guarantee of any Obligation that, as to
such Subsidiary, is an Excluded Swap Obligation. In the event that any payment
is made pursuant to any Guarantee by any Subsidiary as to which any Obligations
are Excluded Swap Obligations, such payment or amount shall be applied to pay
the Obligations of such Subsidiary as otherwise provided herein and in the other
Loan Documents without giving effect to such Excluded Swap Obligations, and each
reference in this Agreement or any other Loan Document to the ratable
application of such amounts as among the Obligations or any specified portion of
the Obligations that would otherwise include such Excluded Swap Obligations
shall be deemed so to provide.
(a)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time to enable each other Loan Party to
honor all of its obligations under the Loan Documents in respect of Swap
Obligations (subject to the limitations on its Guarantee under the Guarantee
Agreement). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until its Guarantee under the Guarantee
Agreement is released. Each Qualified ECP Guarantor intends that this Section
shall constitute a “keepwell, support, or other agreement” for the benefit of
each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
(b)    The following terms shall for purposes of this Section have the meanings
set forth below:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Subsidiary, any Swap
Obligation if, and to the extent that, the Guarantee by such Subsidiary of such
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Subsidiary becomes effective with respect to such
related Swap Obligation.
“Swap Obligation” means, with respect to any Subsidiary, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary that has total assets exceeding $10,000,000 or that otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder at the time such Swap Obligation is
incurred (including as a result









--------------------------------------------------------------------------------

83




of the agreement in this Section or any other Guarantee or other support
agreement in respect of the obligations of such Subsidiary by another Person
that constitutes an “eligible contract participant”).
SECTION 9.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signature pages follow]









--------------------------------------------------------------------------------

84















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
KLA-TENCOR CORPORATION,


 
 
 
 
by
 
 
/s/ Bren D. Higgins
 
Name: Bren D. Higgins
 
Title: Executive Vice President and Chief Financial Officer

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,


 
 
 
 
by
 
 
/s/ Caitlin Stewart
 
Name: Caitlin Stewart
 
Title: Vice President
















--------------------------------------------------------------------------------






SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,
CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
BANK OF AMERICA, N.A.


 
 
 
 
by
 
 
/s/ Janet Fung
 
Name: Janet Fung
 
Title: Vice President












--------------------------------------------------------------------------------







SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,
CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
Name of Institution: CITIBANK, N.A.


 
 
 
 
by
 
 
/s/ Susan M. Olsen
 
Name: Susan M. Olsen
 
Title: Vice President
















--------------------------------------------------------------------------------







SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,
CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,


 
 
 
 
by
 
 
/s/ Lillian Kim
 
Name: Lillian Kim
 
Title: Director














--------------------------------------------------------------------------------







SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,
CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
Name of Institution: Wells Fargo Bank, National Association


 
 
 
 
by
 
 
/s/ Elizabeth Gaynor
 
Name: Elizabeth Gaynor
 
Title: Director
 
 
 
For any Lender requiring a second signature block:
 
 
 
 
by
 
 
                                                         
 
Name:
 
Title:
















--------------------------------------------------------------------------------







SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,
CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
DBS BANK LTD.


 
 
 
 
by
 
 
/s/ Santanu Mitra
 
Name: Santanu Mitra
 
Title: Executive Director














--------------------------------------------------------------------------------







SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,

CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
Name of Institution:
Industrial and Commercial Bank of China
Limited, New York Branch


 
 
 
 
by
 
 
/s/ Yuanyuan Peng
 
Name: Yuanyuan Peng
 
Title: Vice President
 
 
 
For any Lender requiring a second signature block:
 
 
 
 
by
 
 
/s/ Dayi Liu
 
Name: Dayi Liu
 
Title: Director












--------------------------------------------------------------------------------







SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,
CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
Name of Institution: SUNTRUST BANK


 
 
 
 
by
 
 
/s/ Min Park
 
Name: Min Park
 
Title: Vice President












--------------------------------------------------------------------------------







SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,
CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
                
Name of Institution: THE BANK OF NOVA SCOTIA


 
 
 
 
by
 
 
/s/ Winston Lua
 
Name: Winston Lua
 
Title: Director














--------------------------------------------------------------------------------







SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,
CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
            
Name of Institution: U.S. BANK NATIONAL ASSOCIATION


 
 
 
 
by
 
 
/s/ Matt S. Scullin
 
Name: Matt S. Scullin
 
Title: Vice President














--------------------------------------------------------------------------------







SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,
CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
Name of Institution: Bank of China, Los Angeles Branch


 
 
 
 
by
 
 
/s/ Yong Ou
 
Name: Mr. Yong Ou
 
Title: SVP & Deputy Branch Manager
 
 
 
For any Lender requiring a second signature block:
 
 
 
 
by
 
 
                                                         
 
Name:
 
Title:
















--------------------------------------------------------------------------------







SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,
CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
                
Name of Institution: Branch Banking & Trust Company


 
 
 
 
by
 
 
/s/ Jim Wright
 
Name: Jim Wright
 
Title: Assistant Vice President














--------------------------------------------------------------------------------







SIGNATURE PAGE TO
KLA-TENCOR CORPORATION,
CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2017
THE NORTHERN TRUST COMPANY


 
 
 
 
by
 
 
/s/ John Lascody
 
Name: John Lascody
 
Title: Vice President
 
 
 
For any Lender requiring a second signature block:
 
 
 
 
by
 
 
                                                         
 
Name:
 
Title:






















--------------------------------------------------------------------------------







EXHIBIT A




[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
the Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex I attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to above and the Credit Agreement, as of the Assignment
Effective Date inserted by the Administrative Agent as contemplated below,
(a) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (a) above (the
rights and obligations sold and assigned pursuant to clauses (a) and (b) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
Assignor:     

2.
Assignee:    

[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]] [an
Eligible Assignee]]1    
3.
Borrower: KLA-Tencor Corporation

____________________________________
1.    Select as applicable.









--------------------------------------------------------------------------------







4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement



5.
Credit Agreement: The Credit Agreement dated as of November 30, 2017, among
KLA-Tencor Corporation (the “Company”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, as amended,
supplemented or otherwise modified as of the date hereof.

6.
Assigned Interest:2    

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans
Term Commitment/ Loans
$
$
%
Revolving Commitment/Loans
$
$
%



Assignment Effective Date:                                 , 20     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, state and foreign securities laws.
____________________________________
2.
Must comply with the minimum assignment amount set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.

3.
Set forth, to at least nine decimals, as a percentage of the Commitments/Loans
of all Term Lenders or Revolving Lenders, as applicable.














--------------------------------------------------------------------------------







The terms set forth in this Assignment and Assumption are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor,


by
            
Name:
Title:




[NAME OF ASSIGNEE], as Assignee,


by
            
Name:
                            Title:

















--------------------------------------------------------------------------------







[Consented to and]1 Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent,


by
            
Name:
Title:




[Consented to:]2    


[KLA-TENCOR CORPORATION, as the Company,]


by
            
Name:
Title:


____________________________________
1.
To be included only if the consent of the Administrative Agent is required by
Section 9.04(b)(i)(B) or 9.04(b)(ii)(A) of the Credit Agreement.



2.
To be included only if the consent of the Company is required by Section
9.04(b)(i)(A) or 9.04(b)(ii)(A) of the Credit Agreement.












--------------------------------------------------------------------------------







ANNEX I






STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
other than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any
Subsidiary or any Affiliate of the Company or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any Subsidiary or any Affiliate of the Company or any other Person of
any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Assignment Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof (or,
prior to the first such delivery, the financial statements referred to in
Section 3.04 thereof), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, (v) if it is a
Lender that is a U.S. Person, attached to this Assignment and Assumption is an
executed original of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax, (vi) if it is a Foreign Lender, attached to
this Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement (including Section 2.14(f)
thereof), duly completed and executed by the Assignee, and (vii) it does not









--------------------------------------------------------------------------------







bear a relationship to the Company as described in Section 108(e)(4) of the
Code; and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Assignment Effective Date.
The Assignor and the Assignee shall make all appropriate adjustments in payments
by the Administrative Agent for periods prior to the Assignment Effective Date
or with respect to the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.























--------------------------------------------------------------------------------







EXHIBIT B




[FORM OF] BORROWING REQUEST
Pursuant to that certain Credit Agreement, dated as of November 30, 2017 (as
amended, restated, amended and restated, refinanced, replaced, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among KLA-Tencor Corporation, a Delaware corporation (the “Borrower”),
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A. as
Administrative Agent, this represents Borrower’s request to borrow as follows:
1.    Date of Borrowing:
2.    Borrower: KLA-Tencor Corporation
3.    Amount of Borrowing:
4.    Type of Borrowing: [ABR Borrowing] [Eurocurrency Borrowing]
5.    Interest rate option:
Eurocurrency Borrowing with an initial Interest Period of ____________ month(s)
The proceeds of such Loans are to be deposited in accordance with the following
wire instructions.
[Borrower to insert wire instructions]


DATED: ___________________    


                    
KLA-TENCOR CORPORATION
as Borrower






By:                    
Name:
Title:    













--------------------------------------------------------------------------------







EXHIBIT C






[FORM OF] INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.,
as Administrative Agent
Loan and Agency Services Group,
10 South Dearborn LS2,
Chicago, Illinois 60603,
Attention: Leonida Mischke
Fax: (844) 490-5663,
Email: JPM.AGENCY.CRI.4@JPMORGAN.COM and Leonida.g.mischke@jpmorgan.com


Copy to:


JPMorgan Chase Bank, N.A.,
as Administrative Agent
560 Mission St, 19th floor,
San Francisco, CA 94105
Attention: Caitlin Stewart
Fax: (855) 234-2120
Email: Caitlin.r.stewart@jpmorgan.com


[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of November 30, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”), among KLA-Tencor Corporation, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement. This notice constitutes an Interest Election Request and
the Company hereby gives you notice, pursuant to Section 2.05 of the Credit
Agreement, that it requests the conversion or continuation of a Borrowing under
the Credit Agreement, and in that connection the Company specifies the following
information with respect to such Borrowing and each resulting Borrowing:


1.    Borrowing to which this request applies:
    
Principal Amount: _______________________________









--------------------------------------------------------------------------------







Type:6      _______________________________
Interest Period:7 _______________________________
2.    Effective date of this election:8 _______________________________
3.    Resulting Borrowing[s]9 
Principal Amount:10 _______________________________
Type:11 _______________________________
Interest Period:12 _______________________________
Very truly yours,


KLA-TENCOR CORPORATION,
by
 
 
 
Name:
 
Title:



____________________________________
6.    Specify ABR Borrowing or Eurodollar Borrowing.
7.    In the case of a Eurodollar Borrowing, specify the last day of the current
Interest Period therefor.
8.    Must be a Business Day.
9.
If different options are being elected with respect to different portions of the
Borrowing, provide the information required by this item 3 for each resulting
Borrowing. Each resulting Borrowing shall be in an aggregate amount that is an
integral multiple of, and not less than, the amount specified for a Borrowing in
Section 2.02(c) of the Credit Agreement.

10.
Indicate the principal amount of the resulting Borrowing and the percentage of
the Borrowing in item 1 above.

11.
Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

12.
Applicable only if the resulting Borrowing is to be a Eurodollar Borrowing,
shall be subject to the definition of “Interest Period” and can be a period of
one, two, three or six months, and cannot extend beyond the Maturity Date. If an
Interest Period is not specified, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.












--------------------------------------------------------------------------------







EXHIBIT D




GUARANTEE AGREEMENT
dated as of
November 30, 2017,
among
KLA-TENCOR CORPORATION,
THE SUBSIDIARIES OF KLA-TENCOR CORPORATION
IDENTIFIED HEREIN
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


















--------------------------------------------------------------------------------







TABLE OF CONTENTS
ARTICLE I
Definitions
SECTION 1.01. Defined Terms
1

SECTION 1.02. Other Defined Terms
1

ARTICLE II
Guarantee
SECTION 2.01. Guarantee
3

SECTION 2.02. Guarantee of Payment; Continuing Guarantee
3

SECTION 2.03. No Limitations
4

SECTION 2.04. Reinstatement
5

SECTION 2.05. Agreement to Pay; Subrogation
5

SECTION 2.06. Information
5

ARTICLE III
Indemnity, Subrogation, Contribution and Subordination
SECTION 3.01. Indemnity and Subrogation
5

SECTION 3.02. Contribution and Subrogation
5

SECTION 3.03. Subordination
6

ARTICLE IV
Miscellaneous
SECTION 4.01. Notices
6

SECTION 4.02. Waivers; Amendment
6

SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification
7

SECTION 4.04. Survival
8










--------------------------------------------------------------------------------







SECTION 4.05. Counterparts; Effectiveness; Successors and Assigns
8

SECTION 4.06. Severability
9

SECTION 4.07. Right of Set-Off
9

SECTION 4.08. Governing Law; Jurisdiction; Consent to Service of Process
9

SECTION 4.09. WAIVER OF JURY TRIAL
10

SECTION 4.10. Headings
10

SECTION 4.11. Obligations Absolute
10

SECTION 4.12. Termination or Release
10

SECTION 4.13. Additional Subsidiaries
11

SECTION 4.14. Administrative Agent Appointed Attorney-in-Fact
11



Exhibits
Exhibit I    Form of Supplement



















--------------------------------------------------------------------------------







GUARANTEE AGREEMENT dated as of November 30, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
KLA-Tencor Corporation, the Subsidiaries from time to time party hereto and
JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative Agent.
Reference is made to the Credit Agreement dated as of November 30, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among KLA-Tencor Corporation (the “Company”), the Lenders
from time to time party thereto and JPMorgan, as Administrative Agent. The
Lenders have agreed to extend credit to the Company on the terms and subject to
the conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. The Subsidiary Guarantors are Subsidiaries of
the Company, will derive substantial benefits from the extension of credit to
the Company pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01.    Defined Terms. (a) Each capitalized term used but not defined
herein and defined in the Credit Agreement shall have the meaning specified in
the Credit Agreement.


(b)    The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.


SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Agreement” has the meaning assigned to such term in the Preamble hereto.


“Cash Management Obligations” means the due and punctual payment and performance
of any and all obligations of the Company and each Subsidiary (whether absolute
or contingent and however and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) arising in respect of Cash Management Services that (a) were owed on
the Effective Date to a Person that was a Lender or an Affiliate of a Lender as
of the Effective Date or (b) are owed to a Person that was a Lender or an
Affiliate of a Lender at the time such obligations were incurred.











--------------------------------------------------------------------------------







“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances and
interstate depository network services) provided to the Company or any
Subsidiary.


“Claiming Party” has the meaning assigned to such term in Section 3.02.


“Company” has the meaning assigned to such term in the Recitals hereto.


“Contributing Party” has the meaning assigned to such term in Section 3.02.


“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.


“Guaranteed Parties” means, collectively, (a) the Lenders, (b) the
Administrative Agent, (c) each provider of Cash Management Services the
obligations under which constitute Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Hedge Obligations, (f) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (g) the successors and
assigns of each of the foregoing.


“Guarantors” means, collectively, the Company (except with respect to
obligations of the Company) and each Subsidiary Guarantor.


“Hedge Obligations” means the due and punctual payment and performance of any
and all obligations of the Company and each Subsidiary arising under each
Hedging Agreement that (a) was in effect on the Effective Date with a
counterparty that was a Lender or an Affiliate of a Lender as of the Effective
Date or (b) was entered into after the Effective Date with a counterparty that
was a Lender or an Affiliate of a Lender at the time such Hedging Agreement was
entered into.


“JPMorgan” has the meaning assigned to such term in the Preamble.


“Loan Document Obligations” means, collectively, (a) the due and punctual
payment by the Company of (i) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (ii) all other
monetary obligations of the Company under the Credit Agreement and each of the
other Loan Documents (including obligations to pay fees, expense reimbursement
and indemnification obligations), whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (b)
the due and punctual performance of all other obligations of the Company under
or pursuant to the Credit Agreement and each of the other Loan Documents and (c)
the due and punctual payment









--------------------------------------------------------------------------------







and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).


“Obligations” means, collectively, (a) all the Loan Document Obligations, (b)
all the Cash Management Obligations and (c) all the Hedge Obligations.


“Subsidiary Guarantors” means the Subsidiaries party to this Agreement from time
to time.


“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent, and in each case
reasonably satisfactory to the Administrative Agent.


ARTICLE II


Guarantee


SECTION 2.01.    Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations. Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, or amended or modified, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any extension, renewal, amendment or modification of
any Obligation. Each Guarantor waives, to the extent permitted by applicable
law, presentment to, demand of payment from and protest to the Company or any
other Loan Party of any of the Obligations, and also waives, to the extent
permitted by applicable law, notice of acceptance of its guarantee hereunder and
notice of protest for nonpayment.


SECTION 2.02.    Guarantee of Payment; Continuing Guarantee. Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy, insolvency, receivership or other
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives, to the extent permitted by applicable law, any right to require that
any resort be had by the Administrative Agent or any other Guaranteed Party to
any security held for the payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Guaranteed Party in favor of the Company, any other Loan Party or any other
Person. Each Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all Obligations, whether currently existing or hereafter
incurred.











--------------------------------------------------------------------------------







SECTION 2.03.    No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 4.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise. Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Administrative Agent or any other Guaranteed Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) the release of, or any impairment of or failure to
perfect any Lien on or security interest in, any security held by the
Administrative Agent or any other Guaranteed Party for any of the Obligations;
(iv) any default, failure or delay, wilful or otherwise, in the performance of
any of the Obligations; or (v) any other act or omission that may or might in
any manner or to any extent vary the risk of any Guarantor or otherwise operate
as a discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations). Each Guarantor
expressly authorizes the Guaranteed Parties to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.


(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Company or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Company or
any other Loan Party, other than the indefeasible payment in full in cash of all
the Obligations. The Administrative Agent and the other Guaranteed Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with the Company or any other Loan Party or exercise any
other right or remedy available to them against the Company or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Company or any other Loan Party, as the case may be, or any
security.









--------------------------------------------------------------------------------









SECTION 2.04.    Reinstatement. Each Guarantor agrees that this Agreement and
its guarantee hereunder shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Guaranteed Party upon the bankruptcy, insolvency, dissolution, liquidation or
reorganization of the Company, any other Loan Party or otherwise.


SECTION 2.05.    Agreement to Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Company or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guaranteed Parties in cash the amount
of such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Company or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.


SECTION 2.06.    Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Company’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Guaranteed Parties will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.


SECTION 2.07.    Excluded Swap Obligations. Notwithstanding any other provision
contained in this Agreement, the obligations of the Subsidiary Guarantors
hereunder are limited as provided in Section 9.19 of the Credit Agreement, the
provisions of which are incorporated by reference in this Agreement with the
same effect as if set forth in full herein.


ARTICLE III


Indemnity, Subrogation, Contribution and Subordination


SECTION 3.01.    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Company agrees that in the event a payment in
respect of any Obligation shall be made by any Guarantor (other than the
Company) under this Agreement, the Company shall indemnify such Guarantor for
the full amount of such









--------------------------------------------------------------------------------







payment and such Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment.


SECTION 3.02.    Contribution and Subrogation. Each Guarantor other than the
Company (each such Guarantor being called a “Contributing Party”) agrees
(subject to Section 3.03) that, in the event a payment shall be made by any
other Guarantor other than the Company hereunder in respect of any Obligation
and such other Guarantor (the “Claiming Party”) shall not have been fully
indemnified by the Company as provided in Section 3.01, such Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment multiplied by a fraction of which the numerator shall be the net worth
of such Contributing Party on the date hereof (or, in the case of any
Contributing Party becoming a party hereto pursuant to Section 4.13, the date of
the supplement hereto executed and delivered by such Contributing Party) and the
denominator shall be the aggregate net worth of all the Contributing Parties on
the date hereof (or, in the case of any Contributing Party becoming a party
hereto pursuant to Section 4.13, the date of the supplement hereto executed and
delivered by such Contributing Party). Any Contributing Party making any payment
to a Claiming Party pursuant to this Section 3.02 shall (subject to
Section 3.03) be subrogated to the rights of such Claiming Party under
Section 3.01 to the extent of such payment.


SECTION 3.03.    Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of the Guarantors of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations. No failure on the part
of the Company or any other Guarantor to make the payments required by
Sections 3.01 and 3.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the obligations of such Guarantor
hereunder.


(b)    Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to, or to it by, any other Guarantor or any other
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.


ARTICLE IV


Miscellaneous


SECTION 4.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Company in the manner provided in Section 9.01 of the Credit Agreement.









--------------------------------------------------------------------------------









SECTION 4.02.    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement and
the making of Loans shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time. No notice or demand on any Loan Party
in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.


(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Guaranteed Party,
consent to a departure by any Loan Party from any covenant of such Loan Party
set forth herein to the extent such departure is not inconsistent with the
Guarantee Requirement or with any other limitation on the authority of the
Administrative Agent set forth in the Credit Agreement.


(c)    This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.


SECTION 4.03.    Administrative Agent’s Fees and Expenses; Indemnification. (a)
The Guarantors jointly and severally agree to reimburse the Administrative Agent
for its fees and expenses incurred hereunder as provided in Section 9.03(a) of
the Credit Agreement as if each reference therein to the Company were a
reference to the Guarantors.


(b)    The Guarantors jointly and severally agree to indemnify and hold harmless
each Indemnitee as provided in Section 9.03(b) of the Credit Agreement as if
each reference to the Company therein were a reference to the Guarantors.











--------------------------------------------------------------------------------







(c)    Any amounts payable hereunder, including as provided in Section 4.03(a)
or 4.03(b), shall be additional Obligations secured hereby. All amounts due
under Section 4.03(a) or 4.03(b) shall be payable promptly after written demand
therefor.


(d)    BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES CREATED
HEREBY, EACH GUARANTEED PARTY ACKNOWLEDGES THE PROVISIONS OF ARTICLE VIII OF THE
CREDIT AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS AS FULLY AS IF THEY
WERE SET FORTH HEREIN.


SECTION 4.04.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent, the Arrangers and the Lenders and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by or on behalf of the
Administrative Agent, any Arranger, any Lender or any other Person and
notwithstanding that the Administrative Agent, any Arranger, any Lender or any
other Person may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended under the Credit Agreement, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under the Credit
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Section 4.03 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated by the Loan Documents, the repayment of the Loans and the
Commitments or the termination of this Agreement or any provision hereof.


SECTION 4.05.    Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Guaranteed Parties and their respective successors and assigns, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein (and any attempted assignment or transfer by
any Loan Party shall be null and void), except as expressly contemplated by this
Agreement or the Credit Agreement. Delivery of an executed counterpart of a
signature









--------------------------------------------------------------------------------







page of this Agreement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement.


SECTION 4.06.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 4.07.    Right of Set-Off. If an Event of Default shall have occurred
and be continuing, each Lender and each Affiliate of any Lender, is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) or other amounts at
any time held and other obligations (in whatever currency) at any time owing by
such Lender, or by such an Affiliate, to or for the credit or the account of any
Loan Party against any of and all the obligations then due of such Loan Party
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Loan Parties are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such Indebtedness. The rights of each Lender and each Affiliate
of any Lender, under this Section 4.07 are in addition to other rights and
remedies (including other rights of setoff) that such Lender or Affiliate may
have.


SECTION 4.08.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.


(b)    Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the Loan Parties hereby
irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement brought by it or any of its Affiliates shall be
brought, and shall be heard and determined, exclusively in such New York State
or, to the extent permitted by law, in such Federal court. Each party hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Loan Party or
any of its properties in the courts of any jurisdiction.









--------------------------------------------------------------------------------









(c)    Each of the Loan Parties hereby irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section 4.08. Each of the Loan Parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.


(d)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 4.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


SECTION 4.09.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.09.


SECTION 4.10.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 4.11.    Obligations Absolute. All rights of the Administrative Agent
hereunder and all obligations of each Loan Party hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment to or
waiver of, or any consent to any departure from, the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (c) any exchange,
release or non-perfection of any Lien on other collateral securing, or any
release or amendment to or waiver of, or any consent to any departure









--------------------------------------------------------------------------------







from, any guarantee of, all or any of the Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party in respect of the Obligations or this Agreement.


SECTION 4.12.    Termination or Release. (a) This Agreement and the Guarantees
made herein shall, subject to Section 2.04, terminate and be released when all
the Loan Document Obligations (other than indemnities and other contingent
payment obligations that are not then due and payable) have been paid in full in
cash the Lenders have no further commitment to lend under the Credit Agreement.


(b)    The Guarantees made herein shall also terminate and be released at the
time or times and in the manner set forth in Section 9.14 of the Credit
Agreement.


(c)    In connection with any termination or release pursuant to this
Section 4.12, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 4.12
shall be without recourse to or warranty by the Administrative Agent.


SECTION 4.13.    Additional Subsidiaries. Pursuant to Section 5.10 of the Credit
Agreement and the definition of “Guarantee Requirement” in the Credit Agreement,
certain Subsidiaries not party hereto on the Effective Date may be required to
enter in this Agreement. Upon the execution and delivery by the Administrative
Agent and any such Subsidiary of a Supplement, such Subsidiary shall become a
Subsidiary Guarantor hereunder, with the same force and effect as if originally
named as such herein. The execution and delivery of any Supplement shall not
require the consent of any other Loan Party. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Subsidiary Guarantor as a party to this Agreement.


SECTION 4.14.    Administrative Agent Appointed Attorney-in-Fact. Each Guarantor
hereby appoints the Administrative Agent the attorney-in-fact of such Guarantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.


[Signature Pages Follow]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
KLA-TENCOR CORPORATION,
by
 
 
 
Name:
 
Title:





KLA-TENCOR ASIA-PAC DISTRIBUTION CORPORATION, as Subsidiary Guarantor
by
 
 
 
Name:
 
Title:





KLA-Tencor International Corporation, as Subsidiary Guarantor
by
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:




















--------------------------------------------------------------------------------











EXHIBIT I
SUPPLEMENT NO. __ dated as of [  ] (this “Supplement”), to the Guarantee
Agreement dated as of November 30, 2017 (the “Guarantee Agreement”), among
KLA-Tencor Corporation, a Delaware corporation (the “Company”), each subsidiary
of the Company party thereto (each such subsidiary individually a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors and the Company are referred to collectively herein as the
“Guarantors”) and JPMorgan Chase Bank, N.A., a national banking association
(“JPMorgan”), as Administrative Agent (in such capacity, the “Administrative
Agent”).
A. Reference is made to the Credit Agreement dated as of November 30, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the lenders from time to time party
thereto and JPMorgan, as Administrative Agent.


B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement referred to therein, as applicable.


C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make extensions of credit to the Company under the Credit
Agreement. Section 4.13 of the Guarantee Agreement provides that additional
Subsidiaries may become Subsidiary Guarantors under the Guarantee Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary Guarantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Guarantor under the Guarantee Agreement in order to induce the
Lenders to make additional extensions of credit under the Credit Agreement and
as consideration for such extensions of credit previously made.


Accordingly, the Administrative Agent and the New Subsidiary Guarantor agree as
follows:
SECTION 1. In accordance with Section 4.13 of the Guarantee Agreement, the New
Subsidiary Guarantor by its signature below becomes a Loan Party and a
Subsidiary Guarantor under the Guarantee Agreement with the same force and
effect as if originally named therein as such, and the New Subsidiary Guarantor
hereby (a) agrees to all the terms and provisions of the Guarantee Agreement
applicable to it in such capacities and (b) represents and warrants that the
representations and warranties made by it in such capacities thereunder are true
and correct on and as of the date hereof. Each reference to









--------------------------------------------------------------------------------







a “Loan Party”, “Subsidiary Guarantor,” or “Guarantor” in the Guarantee
Agreement shall be deemed to include the New Subsidiary Guarantor. The Guarantee
Agreement is hereby incorporated herein by reference.


SECTION 2. The New Subsidiary Guarantor represents and warrants to the
Administrative Agent and the other Guaranteed Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary Guarantor shall have been delivered to
the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent. Delivery of an executed counterpart of a
signature page of this Supplement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Supplement.


SECTION 4. The New Subsidiary Guarantor hereby represents and warrants that
Schedule I hereto sets forth, as of the date hereof, the true and correct legal
name of the New Subsidiary Guarantor, its jurisdiction of organization and the
location of its chief executive office.


SECTION 5. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.


SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction


SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guarantee Agreement.











--------------------------------------------------------------------------------







SECTION 9. The New Subsidiary Guarantor agrees to reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses, including the
reasonable and documented fees, charges and disbursements of counsel, incurred
by it in connection with this Supplement, including the preparation, execution
and delivery thereof.









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.
[Name Of New Subsidiary GUARANTOR],
by
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
by
 
 
 
Name:
 
Title:
































--------------------------------------------------------------------------------







EXHIBIT E-1
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of November 30, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among KLA-Tencor Corporation, and each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a 10 percent shareholder of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:



Date: ________ __, 20[ ]









--------------------------------------------------------------------------------







EXHIBIT E-2
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Non U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 30, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among KLA-Tencor Corporation, and each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a 10 percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.











--------------------------------------------------------------------------------







[NAME OF LENDER]
By:
 
Name:
 
Title:



Date: ________ __, 20[ ]









--------------------------------------------------------------------------------







EXHIBIT E-3
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 30, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among KLA-Tencor Corporation, and each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a 10 percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:



Date: ________ __, 20[ ]









--------------------------------------------------------------------------------







EXHIBIT E-4
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 30, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among KLA-Tencor Corporation, and each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a 10 percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:



Date: ________ __, 20[ ]











